 

Exhibit 10.2

 

AMENDMENT NO. 4 TO SENIOR

SECURED TERM LOAN CREDIT AGREEMENT

 

This AMENDMENT NO. 4 (this “Amendment), dated as of May 1, 2013, is made with
respect to the Senior Secured Term Loan Agreement, dated as of August 31, 2012
(as amended by that certain Amendment No. 1 to Senior Secured Term Loan Credit
Agreement, dated as of December 7, 2012, Amendment No. 2 to Senior Secured Term
Loan Credit Agreement, dated as of January 23, 2013, Amendment No. 3 to Senior
Secured Term Loan Credit Agreement, dated as of March 28, 2012, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MEDLEY CAPITAL CORPORATION, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party to the Credit Agreement as lenders (the “Lenders”), ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and solely for purposes of Section 2.8, MOF I BDC LLC,
a Delaware limited liability company (“the “Subsidiary Guarantor”, and together
with the Borrower, the “Obligors”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended and
attached hereto as a clean copy as Exhibit B.

 

SECTION II MISCELLANEOUS

 

2.1.          Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the Borrower and
each Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

 

 

 

(a)  Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(1)  Executed Counterparts. From each of the Required Lenders, the
Administrative Agent and the Obligors, either (1) a counterpart of this
Amendment signed on behalf of such party or (2) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission or electronic
mail of a signed signature page to this Amendment) that such party has signed a
counterpart of this Amendment.

 

(2)  Incremental Term Loans. A Term Loan Increase in an amount of not less than
$10,000,000 shall have become effective contemporaneously with the Effective
Date and, in relation thereto, the Administrative Agent shall have received an
officer’s certificate stating that each of the conditions set forth or referred
to in Section 2.06(f)(i) of the Credit Agreement have been satisfied.

 

(b)  Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing on Effective Date, including any
up-front fee due to any Lender on the Effective Date.

 

(c)  Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

2.2.          Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a)  This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b)  The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct is all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

 

2

 

 

(c)  No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3.          Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.          Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

2.5.          GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6.          Incorporation of Certain Provisions. The provisions of Sections
9.01, 9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated
by reference with respect to Section I.

 

2.7.          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantor under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

2.8.          Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantor hereby to the extent applicable as of the Effective Date (a) consents
to this Amendment and the transactions contemplated hereby, (b) agrees that the
Amended and Restated Guarantee and Security Agreement and each of the other
Security Documents is in full force and effect, (c) confirms its guarantee
(solely in the case of Subsidiary Guarantor) and affirms its obligations under
the Amended and Restated Guarantee and Security Agreement and confirms its grant
of a security interest in its assets as Collateral for the Secured Obligations
(as defined in the Amended and Restated Guarantee and Security Agreement), and
(d) acknowledges and affirms that such guarantee and/or grant is in full force
and effect in respect of, and to secure, the Secured Obligations (as defined in
the Amended and Restated Guarantee and Security Agreement).

 

[Signature pages follow]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower         By:     Name:     Title:  

 

 

 

 

  MOF I BDC LLC, as Subsidiary Guarantor         By:     Name:     Title:  

 

2

 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender         By:     Name:  
  Title:  

 

3

 

 

  GOLDMAN SACHS BANK USA, as a Lender         By:     Name:     Title:  

 

4

 

 

  DORAL BANK, as a Lender         By:     Name:     Title:  

 

5

 

 

  EVERBANK COMMERCIAL FINANCE, as a Lender         By:     Name:     Title:  

 

6

 

 

  KEY EQUIPMENT FINANCE, INC., as a Lender         By:     Name:     Title:  

 

7

 

 

  SIGNATURE BANK, as a Lender,         By:     Name:     Title:  

 

8

 

 

  WESTERN ALLIANCE BANK as a Lender         By:     Name:     Title:  

 

9

 

 

  CITY NATIONAL BANK., as a Lender,         By:     Name:     Title:  

 

10

 

 

  ONEWEST BANK as a Lender,         By:     Name:     Title:  

 

11

 

 

  CITY NATIONAL BANK, as a Lender,         By:     Name:     Title:  

 

12

 

 

  ALOSTAR BANK OF COMMERCE, as a Lender,         By:     Name:     Title:  

 

13

 

 

Exhibit B

 

 

 

SENIOR SECURED

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

August 31, 2012

 

as amended by AMENDMENT NO. 1

dated as of December 7, 2012

 

as amended by AMENDMENT NO. 2

dated as of January 23, 2013

 

as amended by AMENDMENT NO. 3

dated as of March 28, 2013

 

as amended by AMENDMENT NO. 4

dated as of May 1, 2013

 

among

 

MEDLEY CAPITAL CORPORATION,

as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC,

as Administrative Agent,

Arranger and Bookrunner

 

 



 

14

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE I               DEFINITIONS               SECTION
1.01. Defined Terms   1         SECTION 1.02. Classification of Loans and
Borrowings   27         SECTION 1.03. Terms Generally   28         SECTION 1.04.
Accounting Terms; GAAP   28         ARTICLE II               THE TERM LOANS    
        SECTION 2.01. Agreement to Make Loans   29         SECTION 2.02. Loans  
29         SECTION 2.03. Request for Loans   29         SECTION 2.04. Funding of
Loans   30         SECTION 2.05. Interest Elections   30         SECTION 2.06.
Obligation to Make New Loans or Increase of Loans   32         SECTION 2.07.
Repayment of Loans; Evidence of Debt   34         SECTION 2.08. Prepayment of
Loans   35         SECTION 2.09. Fees   37         SECTION 2.10. Interest   37  
      SECTION 2.11. Eurocurrency Borrowing Provisions   38         SECTION 2.12.
Increased Costs   39         SECTION 2.13. Break Funding Payments   40        
SECTION 2.14. Taxes   41         SECTION 2.15. Payments Generally; Pro Rata
Treatment: Sharing of Set-offs   44

 

(i)

 

 

SECTION 2.16. Defaulting Lenders   46         SECTION 2.17. Mitigation
Obligations; Replacement of Lenders   46         ARTICLE III              
REPRESENTATIONS AND WARRANTIES             SECTION 3.01. Organization; Powers  
47         SECTION 3.02. Authorization; Enforceability   48         SECTION
3.03. Governmental Approvals; No Conflicts   48         SECTION 3.04. Financial
Condition; No Material Adverse Effect   48         SECTION 3.05. Litigation   48
        SECTION 3.06. Compliance with Laws and Agreements   49         SECTION
3.07. Taxes   49         SECTION 3.08. ERISA   49         SECTION 3.09.
Disclosure   49         SECTION 3.10. Investment Company Act; Margin
Regulations.   50         SECTION 3.11. Material Agreements and Liens   50      
  SECTION 3.12. Subsidiaries and Investments   51         SECTION 3.13.
Properties   51         SECTION 3.14. Solvency   51         SECTION 3.15.
Affiliate Agreements   51         SECTION 3.16. Structured Subsidiaries   52    
    ARTICLE IV               CONDITIONS               SECTION 4.01. Effective
Date   52         SECTION 4.02. Each Credit Event   55

 

(ii)

 

 

ARTICLE V               AFFIRMATIVE COVENANTS             Section 5.01.
Financial Statements and Other Information   56         Section 5.02. Notices of
Material Events   58         Section 5.03. Existence; Conduct of Business   59  
      Section 5.04. Payment of Obligations   59         Section 5.05.
Maintenance of Properties; Insurance   59         Section 5.06. Books and
Records; Inspection and Audit Rights   59         Section 5.07. Compliance with
Laws and Agreements   60         Section 5.08. Certain Obligations Respecting
Subsidiaries; Further Assurances   60         SECTION 5.09. Use of Proceeds   63
        Section 5.10. Status of RIC and BDC   64         Section 5.11.
Investment Policies   64         Section 5.12. Portfolio Valuation and
Diversification Etc.; Risk Factor Ratings   64         Section 5.13. Calculation
of Collateral Base   72         ARTICLE VI               NEGATIVE COVENANTS    
        SECTION 6.01. Indebtedness   79         SECTION 6.02. Liens   80        
SECTION 6.03. Fundamental Changes   81         SECTION 6.04. Investments   82  
      SECTION 6.05. Restricted Payments   83         SECTION 6.06. Certain
Restrictions on Subsidiaries   84         SECTION 6.07. Certain Financial
Covenants   84         SECTION 6.08. Transactions with Affiliates   85

 

(iii)

 

 

SECTION 6.09. Lines of Business   85         SECTION 6.10. No Further Negative
Pledge   85         SECTION 6.11. Modifications of Indebtedness and Affiliate
Agreements   86         SECTION 6.12. Payments of Other Longer-Term Indebtedness
  87         SECTION 6.13. Modification of Investment Policies   87        
SECTION 6.14. SBIC Guarantee   87         ARTICLE VII               EVENTS OF
DEFAULT             ARTICLE VIII               THE ADMINISTRATIVE AGENT        
    SECTION 8.01. Appointment of the Administrative Agent   90         SECTION
8.02. Capacity as Lender   90         SECTION 8.03. Limitation of Duties;
Exculpation   91         SECTION 8.04. Reliance   91         SECTION 8.05.
Sub-Agents   91         SECTION 8.06. Resignation; Successor Administrative
Agent   92         SECTION 8.07. Reliance by Lenders   92         SECTION 8.08.
Modifications to Loan Documents   92         ARTICLE IX              
MISCELLANEOUS             SECTION 9.01. Notices; Electronic Communications   93
        SECTION 9.02. Waivers; Amendments   95         SECTION 9.03. Expenses;
Indemnity; Damage Waiver   98         SECTION 9.04. Successors and Assigns   99
        SECTION 9.05. Survival   103

 

(iv)

 

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution  
103         SECTION 9.07. Severability   104         SECTION 9.08. Right of
Setoff   104         SECTION 9.09. Governing Law; Jurisdiction; Etc   104      
  SECTION 9.10. WAIVER OF JURY TRIAL   105         SECTION 9.11. Judgment
Currency   105         SECTION 9.12. Headings   106         SECTION 9.13.
Treatment of Certain Information; Confidentiality   106         SECTION 9.14.
USA PATRIOT Act   107         SECTION 9.15. Termination   107

 

SCHEDULE 1.01(a)  - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Loans SCHEDULE 1.01(c) - Risk Factors SCHEDULE 1.01(d) - Eligibility
Criteria SCHEDULE 3.11(a) - Material Agreements SCHEDULE 3.11(b) - Liens
SCHEDULE 3.12(a) - Subsidiaries SCHEDULE 3.12(b) - Investments SCHEDULE 6.08 -
Certain Affiliate Transactions

 

EXHIBIT A   - Form of Assignment and Assumption EXHIBIT B - Form of Collateral
Base Certificate EXHIBIT C - Form of Promissory Note EXHIBIT D - Form of
Borrowing Request

 

(v)

 

 

SENIOR SECURED TERM LOAN CREDIT AGREEMENT dated as of August 31, 2012 (this
“Agreement”), among MEDLEY CAPITAL CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as Administrative
Agent.

 

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the obligations to provide
term loans as set forth herein and the Lenders have agreed to extend such credit
upon the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Article I

 

DEFINITIONS

 

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section: 

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted Collateral Base” means the Collateral Base minus the aggregate amount
of Cash and Cash Equivalents included in the Collateral Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Collateral Base.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

 

1

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Affiliate Agreements” means, collectively, (a) the Investment Management
Agreement, dated as of January 19, 2011, between the Borrower and the Investment
Advisor, and (b) the Administration Agreement, dated as of January 19, 2011,
between the Borrower and the Investment Advisor.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for deposits in Dollars
for a period of three (3) months plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or such LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate, as the case
may be.

 

“Applicable Margin” means (a) 3% per annum, in the case of ABR Loans and (b) 4%
per annum, in the case of Eurocurrency Loans.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate outstanding Loans of all Lenders represented by such Lender’s Loans.

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a) or (c) any other bank or broker-dealer acceptable to
the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service (a) approved by the
Board of Directors of the Borrower, (b) designated in writing to the
Administrative Agent by the Borrower (which designation shall be accompanied by
a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower), and (c)
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any of Houlihan Capital Advisors, LLC,
Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors and Valuation
Research Corporation, in each case only so long as such firm has been approved
by a resolution of the Board of Directors of the Borrower to assist the Board of
Directors of the Borrower in making valuations of portfolio assets to determine
the Borrower’s compliance with the applicable provisions of this Agreement, or
any other Independent nationally recognized third-party appraisal firm approved
by the Board of Directors and engaged for that purpose and acceptable to the
Administrative Agent in its reasonable discretion.

 

2

 

 

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under Section
6(c) of the Investment Company Act relating to the exclusion of any Indebtedness
of any SBIC Subsidiary from the definition of Senior Securities only so long as
(a) such order is in effect, and (b) no obligations have become due and owing
pursuant to the terms of any Permitted SBIC Guarantee.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.

 

“Borrowing Request” means the request by the Borrower for a Borrowing in
substantially in the form of Exhibit D hereto or such other form as is
reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.

 

3

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)          Short-Term U.S. Government Securities (as defined in Section 5.13);

 

(b)          investments in commercial paper maturing within 180 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or any State thereof; provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
securities account (as defined in the Uniform Commercial Code) through which the
Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and

 

(e)          investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;

4

 

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders,
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the Permitted
Holders.

 

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.12(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee On Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent and
any of its successors in such capacity under the Guarantee and Security
Agreement.

 

5

 

 

“Collateral Base” has the meaning assigned to such term in Section 5.13.

 

“Collateral Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Collateral Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (i) (a) the aggregate Covered Debt Amount as of such
date exceeds (b) the Collateral Base as of such date, or (ii) (a) the aggregate
Covered Debt Amount as of such date exceeds the sum of (b)(x) the aggregate
Value of all Eligible Portfolio Investments included in the Collateral Base,
less (y) the aggregate Value of all Eligible Portfolio Investments issued by the
four largest issuers (for the avoidance of doubt, the calculation of Value for
purposes of this clause (ii) shall be made without taking into account any
Collateral Advance Rate).

 

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) cash
interest paid in respect of the stated rate of interest (including any default
rate of interest, if applicable) applicable to any Indebtedness plus (y) the net
amount paid in cash (or minus the net amount received in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x).

 

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income after deduction of all expenses and
other proper charges other than Taxes, Consolidated Interest Expense and
non-cash employee stock options expense and excluding (a) net realized gains or
losses, (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any of its Subsidiaries (“PIK”) to the extent such amount exceeds
the sum of (i) PIK interest collected in cash (including any amortization
payments on such applicable debt instrument up to the amount of PIK interest
previously capitalized thereon) and (ii) realized gains collected in cash (net
of realized losses); provided that the amount determined pursuant to this clause
(d)(ii) shall not be less than zero, all as determined in accordance with GAAP,
and (e) other non-cash charges and gains to the extent included to calculate
income.

 

“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of the Borrower of (a) Consolidated EBIT for the four fiscal
quarter period then ending, taken as a single accounting period, to
(b) Consolidated Adjusted Interest Expense for such four fiscal quarter period.

 

“Consolidated Interest Expense” means, with respect to a Person and for any
period, the sum of (x) the total consolidated interest expense in respect of
Indebtedness (including capitalized interest expense and interest expense
attributable to Capital Lease Obligations) of such Person and in any event shall
include all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable plus (y) the net amount payable
(or minus the net amount receivable) under Hedging Agreements permitted under
Section 6.04 relating to interest during such period (whether or not actually
paid or received during such period) and to the extent not already taken into
account under clause (x).

 

6

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covered Debt Amount” means, on any date, the sum of (x) the aggregate amount of
the outstanding Loans of all of the Lenders on such date plus (y) the aggregate
principal amount (including any increase in the aggregate principal amount
resulting from payable-in-kind interest) of Other Covered Indebtedness
outstanding on such date.

 

“Covered Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Borrower holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance acceptable
to the Collateral Agent.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

7

 



 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, unless, in
the case of any Loans, such Lender’s failure is based on such Lender’s
reasonable determination that the conditions precedent to funding such Loan
under this Agreement have not been met, such conditions have not otherwise been
waived in accordance with the terms of this Agreement and such Lender has
advised the Administrative Agent in writing (with reasonable detail of those
conditions that have not been satisfied) prior to the time at which such funding
was to have been made, (b) notified the Borrower, the Administrative Agent, or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans (provided that such request shall
only have been made after conditions precedent to funding have been satisfied,
and provided further that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) other than via an
Undisclosed Administration, either (i) has been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for it
(unless in the case of any Lender referred to in this clause (e) the Borrower
and the Administrative Agent shall be satisfied in the exercise of their
respective reasonable discretion that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder); provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof, or solely as a result of an Undisclosed Administration,
so long as such ownership interest or Undisclosed Administration does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amount of such currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time, for delivery
two Business Days later.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Effective Date” means the date on which the conditions specified in Sections
4.01 and 4.02 are first satisfied (or waived in accordance with Section 9.02).

 

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 

8

 

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Collateral Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Collateral Base if the Collateral Agent does
not at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, or held by any Financing Subsidiary, or which secure
obligations of any Financing Subsidiary, shall not be treated as Eligible
Portfolio Investments. Notwithstanding the foregoing, nothing herein shall limit
the provisions of Section 5.12(b)(i), which provide that, for purposes of this
Agreement, all determinations of whether an Investment is to be included as an
Eligible Portfolio Investment shall be determined on a settlement-date basis
(meaning that any Investment that has been purchased will not be treated as an
Eligible Portfolio Investment until such purchase has settled, and any Eligible
Portfolio Investment which has been sold will not be excluded as an Eligible
Portfolio Investment until such sale has settled); provided that no such
Investment shall be included as an Eligible Portfolio Investment to the extent
it has not been paid for in full.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

9

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
occurrence of any nonexempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA which could result in liability to an
Lender; (h) the failure to make any required contribution to a Multiemployer
Plan or failure to make by its due date any required contribution to any Plan;
(i) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (j) the incurrence
with respect to any “employee benefit plan” as defined in Section 3(3) of ERISA
that is sponsored or maintained by the Borrower of any material liability for
post-retirement health or welfare benefits, except as may be required by 4980B
of the Code or similar laws.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having become a party to any Loan
Document), (b) any branch profits taxes or backup withholding taxes imposed by
the United States or any tax similar to a branch profits tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.14(e), except to the extent, other than in a case
of failure to comply with Section 2.14(e), that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a) and (d) any taxes
imposed on amounts payable to or for the account of any Foreign Lender as a
result such Foreign Lender’s failure to satisfy the applicable requirements of
FATCA to establish a complete exemption from withholding thereunder.

 

“Existing Affiliate Investment” has the meaning assigned to such term in Section
5.13.

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

 

10

 

 

“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amendment or successor version that is substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“Foreign Lender” means any Lender or any other recipient of payments hereunder
from the Borrower that, in each case, is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

11

 

 

“Guarantee and Security Agreement” means the Amended and Restated Guarantee,
Pledge and Security Agreement, dated as of August 31, 2012 (as the same shall be
amended, restated, modified and supplemented from time to time), among the
Borrower, the Subsidiary Guarantors, the Revolving Administrative Agent, the
Administrative Agent, each holder (or a representative, agent or trustee
therefor) from time to time of any Secured Longer-Term Indebtedness, and the
Collateral Agent.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the date hereof.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances or, for the purposes of Sections 3.11, 3.16,
6.01 and 6.04 only, Hedging Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor (or such Person is not otherwise liable for
such Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not
include (x) purchase price holdbacks arising in the ordinary course of business
in respect of a portion of the purchase price of an asset or Investment to
satisfy unperformed obligations of the seller of such asset or Investment or (y)
a commitment arising in the ordinary course of business to make a future
Portfolio Investment.

 

12

 

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (b) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).

 

“Independent Valuation Provider” means any of Houlihan Capital Advisors, LLC,
Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors, Valuation
Research Corporation, Alvarez & Marsal and Houlihan Lokey, or any other
Independent nationally recognized third-party appraisal firm selected by the
Administrative Agent and reasonably acceptable to the Borrower.

 

“Industry Classification Group” means (a) any of the industry group
classification groups that are currently in effect by Moody’s or may be
subsequently established by Moody’s and provided by the Borrower to the Lenders,
and (b) up to three (3) additional industry group classifications established by
the Borrower pursuant to Section 5.12(a).

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

 

13

 

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Advisor” means MCC Advisors LLC, a Delaware limited liability
company, or an Affiliate thereof.

 

“Investment Advisor Departure Event” means any of the following events:

 

(a)          the Investment Advisor shall cease to be the investment adviser of
the Borrower; or

 

(b)          the Permitted Holders cease to, directly or indirectly, Control the
Investment Advisor.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means (i) the investment policies and procedures outlined
on pages 53 to 56 of the Prospectus filed in connection with the Borrower’s
initial public offering of 11,111,112 shares of common stock, (ii) the written
statement of the Borrower’s qualifying asset policy delivered on the Effective
Date pursuant to Section 4.01(g), and (iii) the written statement of the
Borrower’s investment allocation policies between affiliated investment vehicles
managed directly or indirectly by Medley Capital LLC, delivered on the Effective
Date pursuant to Section 4.01(g) (and any modification thereof that is
consistent with Amendment No.2 to the Application for an Order Pursuant to
Sections 57(a)(4) and 57(i) of the Investment Company Act filed on July 8,
2011), as each of the above may be amended from time to time by a Permitted
Policy Amendment.

 

“IVP External Unquoted Value” means (a) at any time prior to the Revolving IVP
Termination Date, the Revolving IVP External Unquoted Value and (b) from and
after the Revolving IVP Termination Date, the Term IVP External Unquoted Value.

 

14

 

 

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

 

“IVP Tested Assets” means (a) at any time prior to the Revolving IVP Termination
Date, the Revolving IVP Tested Assets and (b) from and after the Revolving IVP
Termination Date, the Term IVP Tested Assets.          

 

“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which the greatest portion of
Eligible Portfolio Investments in the Collateral Base has been assigned pursuant
to Section 5.12(a).

 

“Lenders” means the Persons listed on Schedule 1.01(b) (as amended pursuant to
Section 2.06) as having Loans and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption that provides for it to
make or acquire Loans, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, for any Interest Period, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in Dollars for a period equal to
the Interest Period appearing on the display designated as Reuters Screen
LIBOR01 Page (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.,
London time on the day that is two Business Days prior to the first day of the
Interest Period (or if such Reuters Screen LIBOR01 Page is unavailable for any
reason at such time, the rate which appears on the Reuters Screen ISDA Page as
of such date and such time); provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBO Rate shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars are
offered to the Administrative Agent two (2) business days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 11:00 a.m. for delivery on the first day of such Interest Period, for the
number of days comprised therein and in an amount comparable to the amount of
the Administrative Agent’s portion of the relevant Eurocurrency Borrowing.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.07(f) and the Security Documents.

 

15

 

 

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement. As of the Effective Date, the aggregate amount of each Lender’s
Loans is set forth on Schedule 1.01(b).

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 

“Material Indebtedness” means (a) Revolving Indebtedness, (b) other Indebtedness
(other than the Loans and Hedging Agreements), of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000 and (c) obligations in respect of one or more Hedging Agreements
under which the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower and the Subsidiaries would be required to pay if
such Hedging Agreement(s) were terminated at such time would exceed $5,000,000.

 

“Maturity Date” means the fifth (5th) anniversary of the Effective Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.

 

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Revolving Indebtedness and Unsecured Shorter-Term Indebtedness.

 

16

 

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days or which are not being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, Hedging Agreements entered into for financial planning purposes and
not for speculative purposes, reverse repurchase agreements or dollar rolls to
the extent such transactions are permitted under the Investment Company Act and
the Borrower’s Investment Policies; provided that such Indebtedness does not
arise in connection with the purchase of Eligible Portfolio Investments other
than Cash Equivalents and U.S. Government Securities, (c) Indebtedness in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (k) of Article VII, (d)
Indebtedness incurred in the ordinary course of business to finance equipment
and fixtures; provided that such Indebtedness does not exceed $2,000,000 in the
aggregate at any time outstanding; and (e) other Indebtedness not to exceed
$1,000,000 in the aggregate.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the later of the Maturity Date (as in effect from time to
time) and the Termination Date.

 

“Permitted Holders” means Medley Capital LLC (but only so long as it is
Controlled by any two (2) of (i) Brook Taube, (ii) Andrew Fentress, or (iii)
Seth Taube (including, in each case, any trust, partnership, corporation,
limited liability company or other entity Controlled by such individual), except
if any such individuals are replaced with managers reasonably acceptable to the
Administrative Agent and the Required Lenders after the death, disability or
termination (for cause, by the board of directors of the Borrower) of any such
individuals).

 

17

 

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that (i)
such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred pursuant to clause (d) of the definition of “Other
Permitted Indebtedness” and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof; (k) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; and (l) Eligible Liens.

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders), (b)
required by applicable law or Governmental Authority, or (c) could not
reasonably be expected to have a material adverse effect on the Lenders.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

18

 

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (without
independent substantive verification by the Borrower), which may include
pro-forma financial information in connection with, among other things, (a) an
Investment that was originated by the Borrower within the preceding twelve month
period, (b) a Portfolio Company that has, within the preceding twelve month
period, been the acquirer of substantially all of the business assets or stock
of another Person, (c) a Portfolio Company that has, within the preceding twelve
month period, been the target of an acquisition of substantially all of its
business assets or stock, and/or (d) a Portfolio Company that does not have an
entire fiscal year under its current capital structure.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2012.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to Section 2.16, the Lenders
having Loans representing more than 50% of the sum of the total outstanding
Loans at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower; provided, for clarity, neither the conversion of
convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock shall be a Restricted Payment hereunder.

 

19

 

 

“Revalue Percent” means (a) 10% less (b) the amount, expressed as a percentage,
of the aggregate reduction in the borrowing base under the Revolving Credit
Facility as a result of the Revolving Administrative Agent exercising its right,
during such quarter, to revise or exclude the value of any investment included
therein.

 

“Revalue Right” has the meaning set forth in Section 5.12(b)(ii)(H).

 

“Revolving Administrative Agent” means the “Administrative Agent” as defined in
the Revolving Credit Facility.

 

“Revolving Amendment No. 1” means the Amendment No. 1, dated as of August 31,
2012, with respect to the Senior Secured Revolving Credit Agreement, dated as of
August 4, 2011, among the Borrower, the lenders party thereto and the Revolving
Administrative Agent.

 

“Revolving Commitments” means the “Commitments” as defined in the Revolving
Credit Facility.

 

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of August 4, 2011 (as amended by Revolving Amendment No.1),
among the Borrower, the lenders party thereto and ING Capital LLC, as
administrative agent (the “Existing Revolving Credit Agreement”) and (ii) any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement of the Existing Revolving Credit Agreement, provided
that any such amendment, modification, supplement, amendment and restatement,
extension, refinancing or replacement (a) is incurred pursuant to documentation
containing other terms (including financial and other covenants, covenants
regarding the borrowing base, if any, portfolio valuations, and events of
default, but excluding interest) that are no more restrictive in any material
respect upon the Borrower and its Subsidiaries, while the Loans are outstanding,
than those set forth in the Existing Revolving Credit Agreement and (b) is not
secured by any assets of any Obligor other than pursuant to the Security
Documents and the holders of which, or the agent, trustee or representative of
such holders have agreed to either (x) be bound by the provisions of the
Security Documents by executing the joinder attached as Exhibit E to the
Guarantee and Security Agreement or (y) be bound by the provisions of the
Security Documents in a manner reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

 

“Revolving Indebtedness” means, collectively, all obligations of the Borrower to
the Revolving Lenders and the Revolving Administrative Agent under the Revolving
Credit Facility and the other Loan Documents (as defined in the Existing
Revolving Credit Agreement), including in each case in respect of the principal
of and interest on the loans made thereunder, and all fees, indemnification
payments and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Existing Revolving Credit Agreement and the other Loan Documents (as
defined in the Existing Revolving Credit Agreement), and including all interest
and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding.

 

20

 

 

“Revolving Independent Valuation Provider” means the “Independent Valuation
Provider” as defined in the Revolving Credit Facility as in effect on the date
hereof.

 

“Revolving IVP External Unquoted Value” means the “IVP External Unquoted Value”
as defined in the Revolving Credit Facility as in effect on the date hereof.

 

“Revolving IVP Termination Date” means the date upon which the Revolving Credit
Facility is terminated or has been amended, supplemented, refinanced or
otherwise modified in such a manner so that the Revolving Credit Facility no
longer contains provisions relating to the Independent Valuation Provider
substantially similar to the provisions in the Existing Credit Agreement.

 

“Revolving IVP Tested Assets” means the “IVP Tested Assets” as defined in the
Revolving Credit Facility as in effect on the date hereof.

 

“Revolving Lenders” means the “Lenders” as defined in the Revolving Credit
Facility.

 

“Revolving Loans” means the “Loans” as defined in the Revolving Credit Facility.

 

“Revolving Valuation Testing Date” means the “Valuation Testing Date” as defined
in the Revolving Credit Facility as in effect on the date hereof.

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

 

“Risk Factor” means, with respect to any Portfolio Investment, for any calendar
quarter, the risk factor set forth on Schedule 1.01(c) corresponding to the Risk
Factor Rating that has been most recently assigned to such Portfolio Investment
by the Borrower in accordance with the definition of Risk Factor Rating.

 

“Risk Factor Rating” means, with respect to any Portfolio Investment, a rating
assigned by the Borrower from time to time to such Portfolio Investment by, at
the Borrower’s option, either (i) using a public rating of the Portfolio Company
from Moody’s; (ii) using a comparable shadow rating performed by a Moody’s
analyst with respect to the Portfolio Company Data relating to such Portfolio
Investment; (iii) if such a public rating or comparable shadow rating referred
to in clauses (i) and (ii) above is not available, using a comparable rating
determined by the Borrower inputting the Portfolio Company Data relating to such
Portfolio Investment into RiskCalc (Moody’s KMV Expected Default Frequency
model); or (iv) determining a rating by another method that has been approved
for such Portfolio Investment (x) under the Revolving Credit Facility or (y) by
the Administrative Agent and Lenders (which approval, for the avoidance of
doubt, may be given electronically) holding not less than two-thirds of the
total outstanding principal amount of the Loans.

 

21

 

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned Subsidiary of an
entity referred to in clause (x)(i) of this definition, and (y) designated by
the Borrower (as provided below) as an SBIC Subsidiary, so long as:

 

(a)          other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that the Borrower make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(f) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 

(b)          other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)          neither the Borrower nor any of its Subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(d)          such Person has not Guaranteed or become a co-borrower under, and
has not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

22

 

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder and under the Revolving Credit Facility) of the
Borrower (which may be Guaranteed by Subsidiary Guarantors) that (a) has no
amortization prior to, and a final maturity date not earlier than, six months
after the Maturity Date (it being understood that the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof solely with Permitted Equity
Interests) shall not constitute “amortization” for the purposes of this
definition), (b) is incurred pursuant to documentation containing other terms
(including financial and other covenants, covenants regarding the borrowing
base, if any, portfolio valuations, and events of default, but excluding
interest) that are no more restrictive in any material respect upon the Borrower
and its Subsidiaries, while the Loans are outstanding, than those set forth in
this Agreement (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition) and (c) ranks pari passu with the obligations under this Agreement
and under the Revolving Credit Facility and is not secured by any assets of any
Person other than any assets of any Obligor pursuant to the Security Documents
and the holders of which, or the agent, trustee or representative of such
holders, have agreed to either (x) be bound by the provisions of the Guarantee
and Security Agreement by executing the joinder attached as Exhibit E to the
Guarantee and Security Agreement or (y) be bound by the provisions of the
Guarantee and Security Agreement in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent. For the avoidance of doubt,
Secured Longer-Term Indebtedness shall also include any refinancing, refunding,
renewal or extension of any Secured Longer-Term Indebtedness so long as such
refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of this definition.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and
(iii) such Obligor has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(b) such Obligor is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

23

 

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c),
and (c) representations, warranties, covenants and indemnities (together with
any related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the collectability of the assets sold or the
creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Structured Finance Obligations and Finance Leases” means any obligation issued
by a special purpose vehicle and secured directly by, referenced to, or
representing ownership of, a pool of receivables or other financial assets of
any obligor, including collateralized debt obligations and mortgaged-backed
securities, or any finance lease. For the avoidance of doubt, if an obligation
satisfies this definition, such obligation shall not (a) qualify as any other
category of Portfolio Investment or (b) be included in the Collateral Base.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
to which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets from the
Obligors or any other Person, and which is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:

 

24

 

 

(a)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(f)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

 

(b)          no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and

 

(c)          no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such Financial
Officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be a Subsidiary Guarantor as long as it remains a Financing
Subsidiary as defined and described herein.

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

25

 

 

“Term IVP External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Term IVP Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii).

 

“Term Loan Increase” has the meaning assigned to such term in Section 2.06(f).

 

“Term Loan Increase Date” has the meaning assigned to such term in
Section 2.06(f).

 

“Term Valuation Testing Date” has the meaning assigned to such term in Section
5.12(b)(ii).

 

“Termination Date” means the date on which the principal of and accrued interest
on each Loan and all fees and other amounts payable hereunder by the Borrower or
any other Obligor shall have been paid in full (excluding, for the avoidance of
doubt, any amount in connection with any contingent, unasserted obligations).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” means the United States of America.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

26

 

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower that
(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests) shall not
constitute “amortization” for the purposes of this definition and (ii) any
mandatory redemption, repurchase or prepayment obligation or put right that is
contingent upon the happening of an event that is not certain to occur
(including, without limitation, a change of control or bankruptcy) shall not in
and of itself be deemed to disqualify such Indebtedness under this clause (a)
(notwithstanding the foregoing, in this clause (ii), the Borrower acknowledges
that any payment prior to the Termination Date in respect of any such obligation
or right shall only be made to the extent permitted by Section 6.12)), (b) is
incurred pursuant to terms that are substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by Borrower (other than financial covenants and events
of default, which shall be no more restrictive upon the Borrower and its
Subsidiaries, while the Loans are outstanding, than those set forth in this
Agreement) (it being understood that put rights or repurchase or redemption
obligations arising out of circumstances that would be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition), and (c) is not secured by any assets of any Person. For the
avoidance of doubt, Unsecured Longer-Term Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Unsecured Longer-Term
Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of this definition.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries that is not secured by any assets of
any Person and that does not constitute Unsecured Longer-Term Indebtedness and
(b) any Indebtedness of the Borrower or any of its Subsidiaries that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
For the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Shorter-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of clause (a).

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Testing Date” (a) at any time prior to the Revolving IVP Termination
Date, the Revolving Valuation Testing Date and (b) from and after the Revolving
IVP Termination Date, the Term Valuation Testing Date.

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).

 

27

 

 

Section 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then Borrower, Administrative Agent and the Lenders agree to
enter into negotiations in good faith in order to amend such provisions of the
Agreement so as to equitably reflect such change to comply with GAAP with the
desired result that the criteria for evaluating the Borrower's financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect and applied
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standard No. 159 or Accounting Standard Codification 825,
all determinations relating to fair value accounting for liabilities or
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Financial Accounting Standard No. 159 or
Accounting Standard Codification 825.

 

28

 

 

Article II

 

THE TERM LOANS

 

Section 2.01.     Agreement to Make Loans. Subject to the terms and conditions
set forth herein, each Lender (severally, not jointly or jointly and severally)
agrees to make Loans to the Borrower on the Effective Date in an amount equal to
the amount specified opposite such Lender’s name on Schedule 1.01(b) and, in the
case of any Assuming Lender or Increasing Lender, on any Term Loan Increase Date
in an amount equal to the amount specified opposite such Lender’s name on
Schedule 1.01(b) (as amended pursuant to Section 2.06). Amounts prepaid or
repaid in respect of any Loans may not be reborrowed. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that no Lender shall be responsible for any
other Lender’s failure to make Loans as required.

 

Section 2.02.     Loans.

 

(a)          Type of Loans. Subject to Section 2.11, the Borrowing shall be
constituted entirely of ABR Loans or of Eurocurrency Loans as the Borrower may
request in accordance herewith. Each Loan shall be denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that (i)
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.12 shall apply).

 

(b)          Minimum Amounts. Each Borrowing on the Effective Date shall be in
an aggregate amount of $1,000,000 or a larger multiple of $100,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the
aggregate amount of Loans set forth on Schedule 1.01(b) (as amended pursuant to
Section 2.06). Borrowings of more than one Type may be outstanding at the same
time.

 

Section 2.03.     Request for Loans.

 

(a)          Borrowing Requests. The Borrower shall notify the Administrative
Agent of such request by delivery of a signed Borrowing Request or by telephone
(followed promptly by delivery of a signed Borrowing Request) (i) in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the applicable Borrowing or (ii) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the applicable Borrowing. Each such request for
a Borrowing shall be irrevocable.

 

29

 

 

(b)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of the Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.     Funding of Loans.

 

(a)          Funding of Loans. Each Lender shall make each Loan to be made by it
hereunder on the Effective Date by wire transfer of immediately available funds
by 1:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account(s) designated
by the Borrower in the Borrowing Request.

 

(b)          Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of the
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of the Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in the Borrowing.

 

Section 2.05.     Interest Elections.

 

(a)          Elections by the Borrower for Loans. The Loans constituting each
Borrowing initially shall be of the Type specified in the Borrowing Request and,
in the case of a Eurocurrency Borrowing, shall have the Interest Period
specified in the Borrowing Request. Thereafter, subject to Section 2.05(e), the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders (except as provided under Section
2.11(b)), and the Loans constituting each such portion shall be considered a
separate Borrowing.

 

(b)          Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by delivery
of a signed Interest Election Request in a form approved by the Administrative
Agent or by telephone (followed promptly, but no later than the close of
business on the date of such request, by a signed Interest Election Request in a
form approved by the Administrative Agent) by the time period specified in
Section 2.03(a). Each such telephonic and written notice of election shall be
irrevocable.

 

30

 

 

(c)          Content of Interest Election Requests. Each telephonic and written
notice of election pursuant to Section 2.05(b) shall specify the following
information:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.05(f); provided that there shall be no more than ten
(10) separate Borrowings outstanding at any one time.

 

(d)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Eurocurrency Borrowing having an
Interest Period of three months. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing

 

(f)          Limitation on Interest Periods. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request (or elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefore would end after the Maturity Date.

 

31

 

 

Section 2.06.     Obligation to Make New Loans or Increase of Loans.

 

(a)          Obligation to Make New Loans. Except at the election of a Lender as
provided in clause (i) of this Section 2.06 below, no Lender shall have any
obligation, after making the full amount of the Loan specified opposite such
Lender’s name on Schedule 1.01(b), to make Loans on or after the Effective Date,
and any outstanding amounts shall be due and payable on the Maturity Date in
accordance with Section 2.07.

 

(b)          [Intentionally Omitted].

 

(c)          [Intentionally Omitted].

 

(d)          [Intentionally Omitted].

 

(e)          [Intentionally Omitted].

 

(f)           Increase of the Loans.

 

(i)           Requests for Increase by Borrower. The Borrower may, at any time,
propose that additional Loans be issued hereunder (each such proposed increase
being a “Term Loan Increase”) by notice to the Administrative Agent specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to make additional Loans and
the date on which such increase is to be effective (the “Term Loan Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and thirty (30) days prior to the Maturity Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Term Loan Increase; provided, further that:

 

(A)          the minimum amount of the Loans of any Assuming Lender, and the
minimum amount of the increase of the Loans of any Increasing Lender, as part of
such Term Loan Increase shall be $1,000,000 or a larger multiple of $500,000,

 

(B)          immediately after giving effect to such Term Loan Increase, the sum
of (i) the aggregate amount of outstanding Revolving Loans and unused
“Commitments” of all of the Revolving Lenders under the Revolving Credit
Facility and (ii) the aggregate outstanding principal amount of the Loans as of
the Term Loan Increase Date shall not exceed the lesser of (x) 100% of the
Obligors’ Net Worth at such time and (y) $400,000,000;

 

(C)          each Assuming Lender shall be consented to by the Administrative
Agent (which consent shall not be unreasonably withheld or delayed);

 

(D)          no Default shall have occurred and be continuing on such Term Loan
Increase Date or shall result from the proposed Term Loan Increase; and

 

(E)          the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects
(other than any representation or warranty already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the Term Loan Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

32

 

 

(ii)          Effectiveness of Term Loan Increase by Borrower. On the Term Loan
Increase Date for any Term Loan Increase, each Assuming Lender part of such Term
Loan Increase, if any, shall become a Lender hereunder as of such Term Loan
Increase Date with Loans in the amount set forth in the agreement referred to in
Section 2.06(f)(ii)(y) and the Loans of any Increasing Lender part of such Term
Loan Increase shall be increased as of such Term Loan Increase Date to the
amount set forth in the agreement referred to in Section 2.06(f)(ii)(y);
provided that:

 

(x)           the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Term Loan Increase Date (or on or prior
to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Term Loan Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Term Loan Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Term Loan Increase Date, undertake Loans or an
increase of Loans, as applicable, duly executed by such Assuming Lender or
Increasing Lender, as applicable, and the Borrower and acknowledged by the
Administrative Agent.

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Term Loan Increase Date by facsimile transmission or
electronic messaging system.

 

(iii)         Recordation into Register. Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

33

 

 

(iv)          Adjustments of Loans upon Effectiveness of Increase. On the Term
Loan Increase Date, the Borrower shall borrow new Loans hereunder from the
Assuming Lenders and the Increasing Lenders in an aggregate amount equal to such
Term Loan Increase by using the procedures set forth herein for Loans made on
the Effective Date (as such procedures may be adjusted by the Administrative
Agent in its reasonable discretion) and from each Assuming Lender and each
Increasing Lender pro rata in accordance with its portion of the Term Loan
Increase; provided that the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans are held ratably by the Lenders in accordance with the respective
Applicable Percentage of such Lenders (after giving effect to such Term Loan
Increase). Immediately prior to the funding of the new Loans on the Term Loan
Increase Date, the Administrative Agent shall amend Schedule 1.01(b) to reflect
the aggregate amount of each Lender’s Loans (including increasing Lenders and
Assuming Lenders).

 

Section 2.07.     Repayment of Loans; Evidence of Debt.

 

(a)          Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Maturity Date.

 

(b)          Manner of Payment. Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than the time set forth in Section 2.08(f)
prior to the scheduled date of such repayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing (except as otherwise provided in Section 2.11(b)).

 

(c)          Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(d)          Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

 

(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

34

 

 

(f)          Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 

Section 2.08.     Prepayment of Loans.

 

(a)          Optional Prepayments.

 

(i)          The Borrower shall have the right at any time and from time to time
(but subject to Section 2.08(d)) to prepay any Borrowing in whole or in part,
subject to the requirements of this Section. Each prepayment in part under this
Section 2.08 shall be in a minimum amount of $1,000,000 or a larger multiple of
$100,000.

 

(ii)          Prepayment Premium. Upon any optional prepayment of Loans under
Section 2.08(a)(i), the Borrower shall pay to the holders of such Loans a
prepayment premium in respect of the principal amount of such Loans so prepaid
in an amount equal to (x) 2% of such principal amount for any prepayment made on
or before the first anniversary of the Effective Date or (y) 1% of such
principal amount for any prepayment made after the first anniversary of the
Effective Date and on or before the second anniversary of the Effective Date. No
prepayment premium shall be required hereunder (subject to Section 2.13) in
respect of any prepayment of such Loans made on or after such second
anniversary. No such prepayment premium will be payable in connection with any
mandatory prepayment made in accordance with Sections 2.08(b) or (d).

 

(b)          Mandatory Prepayments due to Collateral Base Deficiency. In the
event that the aggregate principal amount of the outstanding Loans exceeds the
aggregate amount of the Loans listed on Schedule 1.01(b) (as amended pursuant to
Section 2.06), the Borrower shall prepay (subject to Section 2.08(d)) Loans in
such amount as shall be necessary so that the aggregate principal amount of the
outstanding Loans does not exceed the aggregate amount of the Loans listed on
Schedule 1.01(b) (as amended pursuant to Section 2.06). In the event that at any
time any Collateral Base Deficiency shall exist, within 5 Business Days, the
Borrower shall (subject to Section 2.08(d)) either prepay (x) the Revolving
Loans so that the Collateral Base Deficiency is promptly cured or (y) the
Revolving Loans, the Loans and the Other Covered Indebtedness in such amounts as
shall be necessary so that such Collateral Base Deficiency is promptly cured
(and, as among the Loans and the Other Covered Indebtedness, at least ratably
(based on the outstanding principal amount of such indebtedness) as to
prepayment of Loans in relation to the Other Covered Indebtedness); provided,
that if within such 5 Business Day period, the Borrower shall present to the
Administrative Agent a reasonably feasible plan that will enable any such
Collateral Base Deficiency to be cured within 30 Business Days of the occurrence
of such Collateral Base Deficiency (which 30-Business Day period shall include
the 5 Business Days permitted for delivery of such plan), then such prepayment
or reduction shall be effected in accordance with such plan (subject, for the
avoidance of doubt, to the limitations as to the allocation of such prepayments
set forth above in this Section 2.08(b)). Notwithstanding the foregoing, the
Borrower shall pay interest in accordance with Section 2.10(c) for so long as
the Covered Debt Amount exceeds the Collateral Base during such 30-Business Day
Period. For clarity, in the event that the Collateral Base Deficiency is not
cured prior to the end of such 5 Business Day period (or, if applicable, such
30- Business Day period), it shall constitute an Event of Default under clause
(a) of Article VIII.

 

35

 

 

(c)          [Intentionally Omitted].

 

(d)          Mandatory Prepayments after the Occurrence and During the
Continuance of Events of Default.

 

(i)           Unless otherwise expressly provided in Section 8 of the Guaranty
and Security Agreement, upon the occurrence and during the continuance of an
Event of Default or an event of default under the Revolving Credit Facility,
each mandatory and optional prepayment by the Borrower on account of the Loans
and/or the Revolving Loans shall be made and applied ratably (based on the
outstanding principal amounts of such indebtedness) to the Loans and the
Revolving Loans, except to the extent that Section 2.08(d)(ii) permits a greater
proportion of such prepayment to be applied to the Revolving Loans.

 

(ii)          In the case of any prepayment to be made on account of Loans under
Section 2.08(d)(i), the Borrower may, at its option, request each Lender to
waive its right to receive its pro rata share of such prepayment (each such
amount, a “Declined Amount”). Such request shall be in writing and delivered to
the Lenders and the Administrative Agent not less than five Business Days prior
to the proposed prepayment date. If any Lender agrees (in its sole discretion)
to such request and such Lender consents to such waiver of the prepayment of its
Declined Amount in writing to the Borrower and the Administrative Agent prior to
the time such prepayment is required or proposed to be made, the Borrower shall
apply such Declined Amount to prepayment of the Revolving Loans.

 

(e)          Notices, Etc. The Borrower shall notify the Administrative Agent in
writing or by telephone (followed promptly by written confirmation) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
under Section 2.08(a), not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing under Section 2.08(a), or any prepayment under Section 2.08(b),
not later than 11:00 a.m., New York City time, one Business Day before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that any notice of a
prepayment may state that it is conditioned upon the effectiveness of other
credit facilities or note or equity offerings, the consummation of a particular
transaction (including an asset sale or the occurrence of a change of control),
in which case such notice may be revoked (or the prepayment date extended) by
the Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied, but still subject to
Section 2.13. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10 and shall be made in the manner
specified in Section 2.07(b).

 

36

 

 

Section 2.09.     Fees.

 

(a)          Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(b)          Payment of Fees and Expenses. All fees payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent. Fees paid shall not be refundable under any circumstances
absent manifest error. Any fees representing the Borrower’s reimbursement
obligations for expenses, to the extent requirements of invoice not otherwise
specified in this Agreement, shall be due (subject to the other terms and
conditions contained herein) within ten Business Days of the date that the
Borrower receives from the Administrative Agent a reasonably detailed invoice
for such reimbursement obligations.

 

Section 2.10.     Interest.

 

(a)          ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)          Eurocurrency Loans. The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)          Default Interest. Notwithstanding the foregoing, if any Event of
Default described in clause (a), (b), (d) (only with respect to Section 6.07),
(h), (i), (j) or (p) of Article VII has occurred and is continuing, or on demand
of the Administrative Agent or the Required Lenders if any Event of Default
described in any other clause of Article VII has occurred and is continuing, or
if the Covered Debt Amount exceeds the Collateral Base during the 30-Business
Day period referred to in Section 2.08(b), the interest applicable to Loans
shall accrue, and any fee or other amount not paid when due by the Borrower
hereunder shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of principal of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided above, or (ii) in the case of any
fee or other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 



37

 

 





 

(d)          Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan in Dollars and upon
termination in full of the Loans; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

 

(e)          Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

 

Section 2.11.         Eurocurrency Borrowing Provisions.

 

(a)          Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective
Eurocurrency Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing or by telephone (promptly confirmed in writing) or telecopy
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurocurrency Borrowing and such Borrowing (unless prepaid) shall be continued
as, or converted to, an ABR Borrowing and (ii) if the Borrowing Request requests
a Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing. Any
such notice shall set forth the basis for any such determination by the
Administrative Agent or the Required Lenders, as applicable.

 

38

 

 

(b)          Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) all Eurocurrency Borrowings of such Lender shall
automatically convert to ABR Borrowings (the interest rate on which ABR
Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.

 

Section 2.12.         Increased Costs.

 

(a)         Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than (x) Covered Taxes and Other Taxes, in
each case to the extent covered by Section 2.14, and (y) Excluded Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein;

 

39

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) with respect to such Lender’s Eurocurrency Loans, then
the Borrower will pay to such Lender, in Dollars, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)          Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that no Obligor shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower in writing of
any such Change in Law giving rise to such increased costs or reductions.

 

Section 2.13.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(f) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.17(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of

 

40

 

 

(i)          the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a), (b), (c)
or (d) of this Section 2.13 denominated in Dollars for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Eurocurrency Loan (or, in the case of a failure
to borrow, convert or continue, the duration of the Interest Period that would
have resulted from such borrowing, conversion or continuation) if the interest
rate payable on such deposit were equal to the Adjusted LIBO Rate for Dollars
for such Interest Period, over

 

(ii)         the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in Dollars from other
banks in the Eurocurrency market at the commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.14.         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)          Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within 10 Business Days after
written demand therefor, pay the full amount of any Covered Taxes or Other Taxes
(including Covered Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.14(c)) paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

41

 

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Covered Taxes or Other Taxes by the Borrower to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Covered Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or such Lender as
a result of such failure.

 

(e)          Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

42

 

 

(i)          duly completed executed originals of Internal Revenue Service Form
W-8BEN or any successor form claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)         duly completed executed originals of Internal Revenue Service Form
W-8ECI or any successor form certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States,

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate, signed under penalties of perjury, to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed executed
originals of Internal Revenue Service Form W-8BEN (or any successor
form) certifying that the Foreign Lender is not a United States Person, or

 

(iv)        any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

In addition, each Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Lender; provided it is
legally able to do so at the time. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it becomes aware that it
no longer satisfies the legal requirements to provide any previously delivered
form or certificate to the Borrower (or any other form of certification adopted
by the U.S. or other taxing authorities for such purpose).

 

(f)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.14(f), “FATCA” shall include any amendment
made to FATCA after the date hereof.

 

43

 

 

(g)          Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund or
credit of any Covered Taxes or Other Taxes as to which it has been indemnified
by any Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by any Obligor with respect to the Covered Taxes or
Other Taxes giving rise to such refund or credit), net of all reasonable
out-of-pocket expenses of the Administrative Agent or any Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that the
Borrower, upon the request of the Administrative Agent or any Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or any
Lender is required to repay such refund or credit to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (g) the payment of which would place
the Administrative Agent or such Lender in a less favorable net position
after-Taxes than the Administrative Agent or such Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns or its
books or records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

Section 2.15.         Payments Generally; Pro Rata Treatment: Sharing of
Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

All amounts owing under this Agreement (including fees, payments required under
Sections 2.12 and 2.13 or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars.

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

44

 

 

(c)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders, pro rata according to the
amounts of their respective Loans; (ii) each Borrowing shall be allocated pro
rata among the Lenders according to the amounts of their respective Loans (in
the case of the making of Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by the Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

(d)          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
and accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)          Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

45

 

 

(f)          Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to
Section 2.04(a) or (b) or 2.15(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.16.         Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then so long as such Lender is a Defaulting Lender,
the Loans held by such Defaulting Lender shall not be included in determining
whether all Lenders, two-thirds of the Lenders or the Required Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 9.02,
except for any amendment or waiver described in Section 9.02(b)(i), (ii) or
(iii)); provided that any waiver, amendment or modification requiring the
consent of all Lenders, two-thirds of the Lenders or each affected Lender which
affects such Defaulting Lender differently than other Lenders or affected
Lender, as applicable, shall require the consent of such Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage.

 

Section 2.17.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.11(b) or requests compensation under Section 2.12, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14, then
such Lender shall (at the request of the Borrower) use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as the case may be, in the future, or eliminate the
circumstance giving rise to such Lender exercising its rights under Section
2.11(b) and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

46

 

 

(b)          Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)          Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.         Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect.

 

47

 

 

Section 3.02.         Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 3.03.         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority (including the
Investment Company Act and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

Section 3.04.         Financial Condition; No Material Adverse Effect.

 

(a)          Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower on or before the date
hereof, as of and for the fiscal year ended September 30, 2011 and as of and for
the fiscal quarters ended March 31, 2012 and June 30, 2012 present fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for the applicable period in accordance with GAAP, subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes. None of the Borrower or any of its Subsidiaries has
any material contingent liabilities, material liabilities for taxes, material
unusual forward or material long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments not reflected in the
financial statements referred to above.

 

(b)          No Material Adverse Effect. Since September 30, 2011, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.05.         Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

 

48

 

 

Section 3.06.         Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.07.         Taxes. Each of the Borrower and its Subsidiaries has
timely filed or has caused to be timely filed all material U.S. federal, state
and local Tax returns that are required to be filed by it and all other material
Tax returns that are required to be filed by it and has paid all Taxes for which
it is directly or indirectly liable and any assessments made against it or any
of its property and all other Taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority, other than any Taxes, fees or
other charges the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges are adequate. Neither the Borrower nor any of its
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien has been filed with respect to the
Borrower or any of its Subsidiaries. There is no proposed Tax assessment against
the Borrower or any of its Subsidiaries, and there is no basis for such
assessment. The period within which United States federal income Taxes may be
assessed against any of the Borrower or any of its Subsidiaries has expired for
all taxable years ending on or before December 31, 2006.

 

Section 3.08.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09.         Disclosure.

 

(a)          All written reports, financial statements, certificates and other
written information (other than projected financial information, other
forward-looking information, information relating to third parties, and
information of a general economic or general industry nature) which has been
made available to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with the transactions contemplated by this Agreement or
delivered under any Loan Document, taken as a whole, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein at the time made and taken as a whole
(and after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) not
misleading in light of the circumstances under which such statements were made;
and

 

49

 

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by or on behalf of Borrower in connection with the
transactions contemplated by this Agreement or delivered under any Loan Document
are based upon good faith assumptions and, in the case of financial projections
and pro forma financial information, good faith estimates, in each case,
believed to be reasonable at the time made, it being recognized that (i) such
financial information as it relates to future events is subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and are therefore not to be viewed as fact, and (ii) actual results
during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

Section 3.10.         Investment Company Act; Margin Regulations.

 

(a)          Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a RIC
(and has qualified as a RIC at all times since June 13, 2012).

 

(b)          Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, except where such breaches or
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)          Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.

 

(d)          Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. On the Effective
Date, neither the Borrower nor any of its Subsidiaries own any Margin Stock.

 

Section 3.11.         Material Agreements and Liens.

 

(a)          Material Agreements. Schedule 3.11(a) is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Effective Date, and the aggregate principal or
face amount outstanding or that is, or may become, outstanding under each such
arrangement is correctly described in Schedule 3.11(a).

 

(b)          Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Effective Date covering
any property of the Borrower or any of its Subsidiaries, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien as of the Effective Date is correctly described in
Schedule 3.11(b).

 

50

 

 

Section 3.12.         Subsidiaries and Investments.

 

(a)          Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 3.12(a), as of the Effective Date,
(x) the Borrower owns, free and clear of Liens, and has the unencumbered right
to vote, all outstanding ownership interests in each Subsidiary shown to be held
by it in Schedule 3.12(a), and (y) all of the issued and outstanding capital
stock of each such Subsidiary organized as a corporation is validly issued,
fully paid and nonassessable.

 

(b)          Investments. Set forth in Schedule 3.12(b) is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d), (e) and (g) of Section 6.04) held by the Borrower or
any of its Subsidiaries in any Person on the Effective Date and, for each such
Investment, (x) the identity of the Person or Persons holding such Investment
and (y) the nature of such Investment. Except as disclosed in Schedule 3.12(b),
as of the Effective Date each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Liens permitted pursuant to Section 6.02),
all such Investments.

 

Section 3.13.         Properties.

 

(a)          Title Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)          Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.14.         Solvency. On the Effective Date, and upon the incurrence
of any extension of credit hereunder, on any date on which this representation
and warranty is made, (a) the Borrower will be Solvent on a unconsolidated
basis, and (b) each Subsidiary Guarantor will be Solvent on a consolidated basis
with the other Obligors.

 

Section 3.15.         Affiliate Agreements. As of the Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including any schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the Effective Date, (a) each of the Affiliate Agreements is
in full force and effect, and (b) Medley Capital LLC (which, as of the Effective
Date, is under the Control of Brook Taube, Andrew Fentress and Seth Taube)
Controls the Investment Advisor.

 

51

 

 

Section 3.16.         Structured Subsidiaries

 

(a)          There are no agreements or other documents relating to any
Structured Subsidiary binding upon the Borrower or any of its Subsidiaries
(other than such Structured Subsidiary) other than as permitted under the
definition thereof.

 

(b)          The Borrower has not Guaranteed the Indebtedness or other
obligations in respect of any credit facility relating to the Structured
Subsidiaries, other than pursuant to Standard Securitization Undertakings.

 

Article IV

CONDITIONS

 

Section 4.01.         Effective Date. The effectiveness of this Agreement and of
the obligations of the Lenders to make Loans hereunder shall not become
effective until completion of each of the following conditions precedent (unless
a condition shall have been waived in accordance with Section 9.02):

 

(a)          Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)          Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(ii)         Revolving Amendment No. 1. The Revolving Amendment No. 1, duly
executed and delivered by each of the parties to the Revolving Amendment No. 1
(including all exhibits and schedules thereto).

 

(iii)        Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

 

52

 

 

(iv)        Corporate Documents. (v) Copies of the organizational documents of
each Obligor certified as of a recent date by the appropriate governmental
official, (w) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party, (x) resolutions of
the board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(v)         Officer’s Certificate. A certificate, dated the Effective Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 4.02(a), (b), (c) and (d).

 

(vi)        Custodian Agreement. A duly executed and delivered Amended and
Restated Custody Control Agreement among the Borrower, the Collateral Agent and
the Custodian.

 

(b)          Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under
Section 6.02 or Liens to be discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a perfected security interest in the Collateral (to the extent that such a
security interest may be perfected by filing, possession or control under the
Uniform Commercial Code and as required by Section 5.08(c) and the Guarantee and
Security Agreement) shall have been properly filed or executed and delivered in
each jurisdiction required.

 

(c)          Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement the consolidated
statement of assets and liabilities and the related consolidated statements of
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its Subsidiaries as of and for the fiscal
quarter ended June 30, 2012, all certified in writing by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes. The
Administrative Agent and the Lenders shall have received any other financial
statements of the Borrower and its Subsidiaries as they shall reasonably
request.

 

53

 

 

(d)          Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing. The Administrative Agent shall have received any other
evidence reasonably requested by and reasonably satisfactory to the
Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Borrower and its Subsidiaries and all legal and
regulatory requirements applicable to the Transactions.

 

(e)          No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or threatened in any court or before any arbitrator or
Governmental Authority that relates to the Transactions or that could have a
Material Adverse Effect.

 

(f)          Solvency Certificate. On the Effective Date, the Administrative
Agent shall have received a solvency certificate of the chief financial officer
of the Borrower dated as of the Effective Date and addressed to the
Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on a unconsolidated basis, and (b) each
Subsidiary Guarantor will be Solvent on a consolidated basis with the other
Obligors.

 

(g)          Investment Policies. The Administrative Agent shall have received
the Investment Policies as in effect on the Effective Date in form and substance
satisfactory to the Administrative Agent.

 

(h)          Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect or is inconsistent in a material and adverse manner
with any information or materials previously provided to Administrative Agent in
connection with its due diligence review of the Borrower and its Affiliates.

 

(i)          Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date, including any up-front fee due to any
Lender on the Effective Date.

 

(j)          Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits acceleration of any Material Indebtedness, immediately before and after
giving effect to the Transactions, any incurrence of Indebtedness hereunder and
the use of the proceeds hereof on a pro forma basis.

 

(k)          Evidence of Insurance. The Administrative Agent shall have received
a certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

 

(l)          Patriot Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each such Lender.

 

54

 

 

(m)          Guarantee and Security Agreement. The Administrative Agent shall
have received the Guarantee and Security Agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by each of the parties to the Guarantee and Security Agreement.

 

(n)          Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

Section 4.02.         Each Credit Event. The obligation of each Lender to make
any Loan, including any such extension of credit on the Effective Date or in
connection with any Term Loan Increase, is additionally subject to the
satisfaction of the following conditions:

 

(a)          the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)          at the time of such Loan, no Default shall have occurred and be
continuing or would result from such Loan after giving effect thereto;

 

(c)          either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Collateral Base reflected on
the Collateral Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Collateral Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Collateral Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(d)          after giving effect to such extension of credit, the Borrower shall
be in pro forma compliance with each of the covenants set forth in Sections
6.07(a), (b), (d) and (e); and

 

55

 

 

(e)          the Administrative Agent shall have received a Collateral Base
Certificate dated as of the date of such Loan, showing a calculation of the
Collateral Base as of the date thereof in form and substance reasonably
satisfactory to the Administrative Agent.

 

Article V

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 5.01.         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for distribution to each Lender:

 

(a)          within 90 days after the end of each fiscal year of the Borrower,
the audited consolidated statement of assets and liabilities and the related
consolidated statements of operations, changes in net assets and cash flows and
related schedule of investments of the Borrower and its Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year (to the extent full fiscal year information
is available), all reported on by Ernst and Young LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent for
distribution to each Lender the report filed by the Borrower with the SEC on
Form 10-K for the applicable fiscal year;

 

(b)          within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated statement of
assets and liabilities and the related consolidated statements of operations,
changes in net assets and cash flows and related schedule of investments of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period;

 

56

 

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) to the extent the requirements in clause (a) and (b) are not fulfilled by
the Borrower delivering the applicable report delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower with the SEC, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.05(b) (except that with respect to any
certificate delivered in connection with the delivery of any financial statement
under clause (b) of this Section, instead of showing compliance with Section
6.05(b) the Borrower shall provide (A) a reasonably detailed calculation of net
investment income and taxable income of the Borrower for (x) the applicable
quarterly period (the “testing quarter”) and (y), as applicable, for the period
commencing at the start of the applicable fiscal year of the Borrower (such
fiscal year shall be the year during which such testing quarter occurs) and
ending on the last day of such testing quarter, (B) a statement of the amount of
distributions that the Borrower has made pursuant to Section 6.05(b), solely
with respect to the net investment income or taxable income of the Borrower for
such fiscal year, for the period commencing at the start of such fiscal year and
ending on the last day of such testing quarter and (C) an estimate of what the
Borrower in good faith believes will be the net investment income and taxable
income of the Borrower for the period commencing on the first day immediately
following such testing quarter and ending on the last day of such fiscal year)
and 6.07 and (iv) stating whether any change in GAAP as applied by (or in the
application of GAAP by) the Borrower has occurred since the Effective Date (but
only if the Borrower has not previously reported such change to the
Administrative Agent and if such change has had a material effect on the
financial statements) and, if any such change has occurred (and has not been
previously reported to the Administrative Agent), specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)          as soon as available and in any event not later than twenty (20)
calendar days after the end of each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, a
Collateral Base Certificate as of the last day of such accounting period;

 

(e)          promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Collateral Base Deficiency, a Collateral Base Certificate as at the date such
Financial Officer has knowledge of such Collateral Base Deficiency indicating
the amount of the Collateral Base Deficiency as at the date such Financial
Officer obtained knowledge of such deficiency and the amount of the Collateral
Base Deficiency as of the date not earlier than two Business Days prior to the
date the Collateral Base Certificate is delivered pursuant to this paragraph;

 

(f)          promptly upon receipt thereof copies of all significant and
non-routine written reports submitted to the management or board of directors of
the Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee);

 

57

 

 

(g)          promptly after the same become publicly available, copies of all
other periodic and other reports, proxy statements and other materials sent to
stockholders and filed by the Borrower or any of its Subsidiaries with the SEC
or with any national securities exchange, as the case may be;

 

(h)          within 45 days after each Valuation Testing Date, all internal and
external valuation reports relating to the Eligible Portfolio Investments
(including all valuation reports delivered by the Approved Third-Party Appraiser
in connection with the quarterly appraisals of Unquoted Investments in
accordance with Section 5.12(b)(ii)(B)) and the underwriting memoranda for all
Eligible Portfolio Investments included in such valuation reports, along with
any other information relating to the Eligible Portfolio Investments as
reasonably requested by the Administrative Agent or any Lender; provided that
the underwriting memoranda for a particular Eligible Portfolio Investment of an
Obligor shall only be required to be delivered within 30 days of the initial
closing of such Eligible Portfolio Investment and at no other time;

 

(i)          to the extent not otherwise provided by the Custodian, within
thirty (30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any of its
Subsidiaries) with respect to any custodian account owned by the Borrower or any
of the Subsidiary Guarantors;

 

(j)          within 45 days after the end of each fiscal quarter of the Borrower
commencing with the first fiscal quarter to end on or after the date on which
the Borrower has any Financing Subsidiary, a certificate of a Financial Officer
of the Borrower certifying that attached thereto is a complete and correct
description of all Portfolio Investments as of the date thereof, including, with
respect to each such Portfolio Investment, the name of the Borrower or
Subsidiary holding such Portfolio Investment and the name of the Portfolio
Company of such Portfolio Investment; and

 

(k)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

Section 5.02.         Notices of Material Events. Upon the Borrower becoming
aware of any of the following, the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

58

 

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

 

(d)          any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on the Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.         Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any transaction permitted under Section 6.03.

 

Section 5.04.         Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05.         Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
business, operating in the same or similar locations.

 

Section 5.06.         Books and Records; Inspection and Audit Rights.

 

(a)          Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice to the Borrower, to (i) visit and inspect
its properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than two (2)
such visits and inspections in any calendar year unless an Event of Default has
occurred and is continuing at the time of any subsequent visits and inspections
during such calendar year.

 

59

 

 

(b)          Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Collateral Base and the assets included in the Collateral
Base (including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented fees and expenses
of representatives retained by the Administrative Agent to conduct any such
evaluation or appraisal; provided that the Borrower shall not be required to pay
such fees and expenses for more than one such evaluation or appraisal during any
calendar year unless an Event of Default has occurred and is continuing at the
time of any subsequent evaluation or appraisal during such calendar year. The
Borrower also agrees to modify or adjust the computation of the Collateral Base
and/or the assets included in the Collateral Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement; provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Collateral Base.

 

Section 5.07.         Compliance with Laws and Agreements. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.08.         Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)         Subsidiary Guarantors.

 

(i)          In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary), or that
any other Person shall become a “Subsidiary” within the meaning of the
definition thereof (other than a Financing Subsidiary); (2) any Structured
Subsidiary shall no longer constitute a “Structured Subsidiary” pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Subsidiary for purposes of this Section 5.08); or (3) any SBIC Subsidiary shall
no longer constitute a “SBIC Subsidiary” pursuant to the definition thereof (in
which case such Person shall be deemed to be a “new” Subsidiary for purposes of
this Section 5.08), the Borrower will, in each case, on or before thirty (30)
days following such Person becoming a Subsidiary or such Financing Subsidiary no
longer qualifying as such, cause such new Subsidiary or former Financing
Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under
the Guarantee and Security Agreement pursuant to a Guarantee Assumption
Agreement and to deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as the Administrative Agent
shall have reasonably requested.

 

60

 

 

(ii)         The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

 

(iii)        The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)          Ownership of Subsidiaries. The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided
that the foregoing shall not prohibit any transaction permitted under Sections
6.03 or 6.04, so long as after giving effect to such permitted transaction each
of the remaining Subsidiaries is a wholly owned Subsidiary.

 

(c)          Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 

(i)          take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), the holders of the
Revolving Indebtedness and the holders of any Secured Longer-Term Indebtedness,
pursuant to the Security Documents, perfected security interests and Liens in
the Collateral; provided that any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents;

 

61

 

 

(ii)         with respect to each deposit account or securities account of the
Obligors (other than (A) any such accounts that are maintained by the Borrower
in its capacity as “servicer” for a Financing Subsidiary or any Agency Account,
(B) any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial Code),
cause each bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” (within
the meaning of the Uniform Commercial Code) over each such deposit account or
securities account (each, a “Control Account”) and in that connection, the
Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below, to cause all
cash and other proceeds of Portfolio Investments received by any Obligor to be
immediately deposited into a Control Account (or otherwise delivered to, or
registered in the name of, the Collateral Agent) and, both prior to and
following such deposit, delivery or registration such cash and other proceeds
shall be held in trust by the Borrower for the benefit of the Collateral Agent
and shall not be commingled with any other funds or property of such Obligor or
any other Person (including with any money or financial assets of the Borrower
in its capacity as “servicer” for a Structured Subsidiary, or any money or
financial assets of a Structured Subsidiary, or any money or financial assets of
the Borrower in its capacity as an agent or administrative agent for any other
Bank Loans (as defined in Section 5.13) subject to Section 5.08(c)(v) below);

 

(iii)        cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

(iv)        in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and a Financing Subsidiary holds
any interest in the loans or other extensions of credit under such loan
documents, (x)(1) cause the interest owned by such Financing Subsidiary to be
evidenced by a separate note or notes which note or notes are either (A) in the
name of such Financing Subsidiary or (B) in the name of the Borrower, endorsed
in blank and delivered to the applicable Financing Subsidiary and beneficially
owned by the Financing Subsidiary and (2) not permit such Financing Subsidiary
to have a participation acquired from an Obligor in such underlying loan
documents and the extensions of credit thereunder or any other indirect interest
therein acquired from an Obligor; and (y) ensure that, subject to Section
5.08(c)(v) below, all amounts owing to any Obligor by the underlying borrower or
other obligated party are remitted by such borrower or obligated party (or the
applicable administrative agents, collateral agents or equivalent Person)
directly to the Custodian Account and no other amounts owing by such underlying
borrower or obligated party are remitted to the Custodian Account;

 

62

 

 

(v)         in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan (or
is acting in an analogous agency capacity under any note purchase agreements
with respect to any Mezzanine Investment) and such Obligor does not hold all of
the credit extended to the underlying borrower or issuer under the relevant
underlying loan documents or note purchase agreements, ensure that (1) all funds
held by such Obligor in such capacity as agent or administrative agent is
segregated from all other funds of such Obligor and clearly identified as being
held in an agency capacity (an “Agency Account”); (2) all amounts owing on
account of such Bank Loan or Mezzanine Investment by the underlying borrower or
other obligated party are remitted by such borrower or obligated party to either
(A) such Agency Account or (B) directly to an account in the name of the
underlying lender to whom such amounts are owed (for the avoidance of doubt, no
funds representing amounts owing to more than one underlying lender may be
remitted to any commingled account other than the Agency Account); and within
one (1) Business Day after receipt of such funds, such Obligor acting in its
capacity as agent or administrative agent shall distribute any such funds
belonging to any Obligor to the Custodian Account (provided that if any
distribution referred to in this clause (c) is not permitted by applicable
bankruptcy law to be made as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);

 

(vi)        except as otherwise set forth in clause Section 5.08(c)(iv) above,
cause all Portfolio Investments held by an Obligor that are Bank Loans to be
evidenced by promissory notes in the name of such Obligor, cause such Obligor to
be party to the underlying loan documents as a “lender” having a direct interest
(or a participation not acquired from an Affiliate) in such underlying loan
documents and the extensions of credit thereunder, and cause all such underlying
loan and other documents relating to any such Portfolio Investment (including,
without limitation, such promissory notes that are owned by an Obligor) to be
held by (x) the Collateral Agent or (y) the Custodian pursuant to the terms of a
Custodian Agreement and, unless delivered to the Collateral Agent, such Bank
Loan shall be credited to the Custodian Account; provided that Borrower’s
obligation to deliver underlying documentation (other than promissory notes,
which must be delivered in the original) may be satisfied by delivery of copies
of such underlying documentation; and

 

(vii)       in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Section 5.09.         Use of Proceeds. The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries, except to the extent permitted by
Section 6.03(f)) in the ordinary course of business, including repayment of the
Revolving Indebtedness, making distributions not prohibited by this Agreement
and the acquisition and funding (either directly or through one or more
wholly-owned Subsidiary Guarantors) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock and
other Portfolio Investments; provided that neither the Administrative Agent nor
any Lender shall have any responsibility as to the use of any of such proceeds.
No part of the proceeds of any Loan will be used in violation of applicable law
or, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock. On the first day (if any) an
Obligor acquires any Margin Stock or at any other time requested by the
Administrative Agent or any Lender, the Borrower shall furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. Margin Stock shall be purchased by the Obligors
only with the proceeds of Indebtedness not directly or indirectly secured by
Margin Stock (within the meaning of Regulation U), or with the proceeds of
equity capital of the Borrower.

 

63

 

 

Section 5.10.         Status of RIC and BDC. The Borrower shall at all times
maintain its status as a RIC under the Code and as a “business development
company” under the Investment Company Act.

 

Section 5.11.         Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

Section 5.12.         Portfolio Valuation and Diversification Etc.; Risk Factor
Ratings;

 

(a)          Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not adequately correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment. In the
absence of any such correlation, the Borrower shall be permitted, upon notice to
the Administrative Agent for distribution to each Lender, to create up to three
(3) additional industry classification groups for purposes of this Agreement.

 

(b)          Portfolio Valuation Etc.

 

(i)          Settlement Date Basis. For purposes of this Agreement, all
determinations of whether a Portfolio Investment is an Eligible Portfolio
Investment shall be determined on a settlement-date basis (meaning that any
Portfolio Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled); provided that no such investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.

 

(ii)         Determination of Values. For purposes of the Loan Documents, the
Eligible Portfolio Investments shall be valued as follows:

 

(A)         Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available (“Quoted Investments”), the Borrower shall, not less
frequently than once each calendar week, determine the market value of such
Quoted Investments which shall, in each case, be determined in accordance with
one of the following methodologies as selected by the Borrower (each such value,
an “External Quoted Value”):

 

64

 

 

(w)          in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)          in the case of Bank Loans, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

 

(y)          in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and

 

(z)          in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)         Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”):

 

65

 

 

(x)           Following the Revolving IVP Termination Date, for each November
30th, February 28th, May 31st and August 31st thereafter (or such other dates as
are reasonably agreed by the Borrower and the Administrative Agent (provided
that such testing dates shall occur not less than quarterly), each a “Term
Valuation Testing Date”), the Administrative Agent through an Independent
Valuation Provider will test the values as of such Term Valuation Testing Date
of those Unquoted Investments that are Portfolio Investments included in the
Collateral Base selected by the Administrative Agent (such selected assets, the
“Term IVP Tested Assets” and such value, the “Term IVP External Unquoted
Value”); provided that the fair value of such Portfolio Investments tested by
the Independent Valuation Provider as of any Term Valuation Testing Date shall
be approximately 25% (but in no event shall exceed 30%) of the aggregate value
of the Unquoted Investments in the Collateral Base (the determination of fair
value for such 25% threshold shall be based off of the last determination of
value of the Portfolio Investments pursuant to this Section 5.12 and, for the
avoidance of doubt, in the case of any Unquoted Investments acquired during the
calendar quarter, the value shall be as determined pursuant to clause (E)(z)(2)
below); provided, further that the Administrative Agent shall provide written
notice to the Borrower, setting forth a description of which Unquoted
Investments shall be Term IVP Tested Assets as of such Term Valuation Testing
Date, not later than each November 15th, February 15th, May 15th and August 15th
thereafter (or such other dates as are reasonably agreed by the Borrower and the
Administrative Agent), as applicable. Each such valuation report shall also
include the information required to comply with clause (iii) of paragraph 8 and
paragraph 23 of Schedule 1.01(d) for a Term IVP Tested Asset (to the extent such
provisions are applicable.).

 

(y)          With respect to all Unquoted Investments that are not IVP Tested
Assets as of the Valuation Testing Date (the “Borrower Tested Assets”), the
Borrower shall request an Approved Third-Party Appraiser to assist the Board of
Directors of the Borrower in determining the fair market value of such Unquoted
Investments, as of each Valuation Testing Date (such value, the “Borrower
External Unquoted Value”), and to provide the Board of Directors with a written
valuation report as part of that assistance each quarter. Each such valuation
report shall also include the information required to comply with clause
(iii) of paragraph 8 and paragraph 23 of Schedule 1.01(d).

 

66

 

 

(C)         Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which the Borrower has
knowledge that adversely affect the value of any Eligible Portfolio Investment
(each such value, an “Internal Value”).

 

(D)         Value of Quoted Investments. Subject to clauses (G) and (H) of this
Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes of
this Agreement shall be the lowest of (i) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (ii) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A), and (iii) the
par or face value of such Quoted Investment.

 

(E)         Value of Unquoted Investments. Subject to clauses (G) and (H) of
this Section 5.12(b)(ii),

 

(x)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B) of the Revolving Credit
Facility (or, after the Revolving IVP Termination Date, Section 5.12(b)(ii)(B)
of this Agreement), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) the par or face value of such Unquoted Investment;

 

(y)          (i) if the Internal Value of any Unquoted Investment as most
recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls
above the range of the Borrower External Unquoted Value of such Unquoted
Investment as most recently determined pursuant to Section 5.12(b)(ii)(B), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the midpoint of the range of the Borrower
External Unquoted Value and (ii) the par or face value of such Unquoted
Investment;

 

67

 







 

(ii)         if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B) of the Revolving Credit Facility (or, after the Revolving
IVP Termination Date, Section 5.12(b)(ii)(B) of this Agreement), then the
“Value” of such Unquoted Investment for all purposes of this Agreement shall be
deemed to be the lower of (i) the midpoint of the range of the IVP External
Unquoted Value and (ii) the par or face value of such Unquoted Investment; and

 

(z)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B) of the Revolving Credit Facility (or, after the Revolving
IVP Termination Date, Section 5.12(b)(ii)(B) of this Agreement), then the
“Value” of such Unquoted Investment for all purposes of this Agreement shall be
deemed to be the lower of (i) the Internal Value and (ii) the par or face value
of such Unquoted Investment;

 

68

 

 

except that:

 

(1)         if the difference between the highest and lowest Borrower External
Unquoted Value in such range exceeds an amount equal to 6% of the midpoint of
such range, the “Value” of such Unquoted Investment shall instead be deemed to
be the lowest of (i) the lowest Borrower External Unquoted Value in such range,
(ii) the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and (iii)
the par or face value of such Unquoted Investment; and

 

(2)         if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment shall be deemed to be equal to the lowest of
(x) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment
until such time as the External Unquoted Value of such Unquoted Investment is
determined in accordance with Section 5.12(b)(ii)(B) of the Revolving Credit
Facility (or, after the Revolving IVP Termination Date, Section 5.12(b)(ii)(B)
of this Agreement), as at the Valuation Testing Date, and (z) the par or face
value of such Unquoted Investment.

 

(F)         Actions Upon a Collateral Base Deficiency. If, based upon such
weekly internal review, the Borrower determines that a Collateral Base
Deficiency exists, then the Borrower shall, promptly and in any event within two
Business Days as provided in Section 5.01(e), deliver a Collateral Base
Certificate reflecting the new amount of the Collateral Base and shall take the
actions, and make the payments and prepayments (if any), all as more
specifically set forth in Section 2.08(b).

 

(G)         Failure to Determine Values. If the Borrower shall fail to determine
the value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B), (C), (D) or (E), then the “Value” of such Eligible Portfolio Investment as
at such date shall be deemed to be zero. If the Revolving Administrative Agent
(or, after the Revolving IVP Termination Date, the Administrative Agent) shall
fail to determine the value of any Eligible Portfolio Investment as at any date
pursuant to Section 5.12(b)(ii) of the Revolving Credit Facility (or, after the
Revolving IVP Termination Date, Section 5.12(b)(ii) of this Agreement), then the
“Value” of such Eligible Portfolio Investment as at such date (subject to clause
(H) below) shall be the lower of the Internal Value and the par or face value of
such Unquoted Investment.

 

69

 

 

(H)         Adjustment of Values. Notwithstanding anything herein to the
contrary, the Administrative Agent, in its sole and absolute discretion
exercised in good faith, may, and upon the request of Required Lenders, shall,
reduce the Value of any Eligible Portfolio Investment (in which case the “Value”
of such Eligible Portfolio Investment shall for all purposes hereof be deemed to
be the Value assigned by the Administrative Agent) and/or exclude any Eligible
Portfolio Investment from the Collateral Base entirely (the “Revalue Right”);
provided that the exercise of the Administrative Agent’s Revalue Right shall not
result in more than a Revalue Percent aggregate reduction in the Collateral Base
in any fiscal quarter. Any such revision or exclusion shall be effective ten
Business Days after the Administrative Agent’s delivery of notice thereof to the
Borrower. At the option of the Administrative Agent, the Collateral Base shall
be adjusted in the same manner (to the extent reasonably practicable) that the
borrowing base is adjusted under the Revolving Credit Facility as a result of
the Revolving Administrative Agent exercising its rights to revise or exclude
the value of any investment included therein.

 

(iii)         Supplemental Testing of Values; Valuation Dispute Resolutions

 

Notwithstanding the foregoing, from and after the Revolving IVP Termination
Date, the Administrative Agent, individually or at the request of the Required
Lenders, shall at any time have the right to request any Portfolio Investment
(other than IVP Tested Assets) included in the Collateral Base with a value
determined pursuant to Section 5.12(b)(ii) to be independently tested by an
Independent Valuation Provider. Subject to Section 5.12(b)(iv)(C) below, there
shall be no limit on the number of such appraisals requested by the
Administrative Agent and the costs of any such valuation shall be at the expense
of the Borrower. If (x) the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is less than the value determined by the
Independent Valuation Provider pursuant to this clause, then the value
determined pursuant to Section 5.12(b)(ii) shall continue to be used as the
“Value” for purposes of this Agreement and (y) if the value of any Borrower
Tested Asset determined pursuant to Section 5.12(b)(ii) is greater than the
value determined by the Independent Valuation Provider and the difference
between such values is (1) less than or equal to 5% of the value determined
pursuant to Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).

 

For purposes of this Section 5.12(b)(iii), the Value of any Portfolio Investment
for which the Independent Valuation Provider’s value is used shall be the
midpoint of the range (if any) determined by the Independent Valuation Provider.

 

70

 

 

(iv)          Generally Applicable Valuation Provisions

 

(A)         The Independent Valuation Provider shall apply a recognized
valuation methodology that is commonly accepted in the Borrower’s industry for
valuing Portfolio Investments of the type being valued and held by the Obligors.
Other procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

 

(B)         All valuations shall be on a settlement date basis. For the
avoidance of doubt, the value of any Portfolio Investments determined in
accordance with any provision of this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(C)         Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Administrative Agent shall under no circumstances be required to incur
expenses under Section 5.12(b)(iii) in excess of the IVP Supplemental Cap.

 

(D)         In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to Section
9.13 hereof.

 

(E)         The Administrative Agent shall provide a copy of the final results
of any valuation performed by the Independent Valuation Provider to any Lender
promptly upon such Lender’s request.

 

(F)         The foregoing valuation procedures shall only be required to be used
for purposes of calculating the Collateral Base and shall not be required to be
utilized by the Borrower for any other purpose, including, without limitation,
the delivery of financial statements or valuations required under ASC820 or the
Investment Company Act.

 

(G)         The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive to the business of the Borrower. The
Administrative Agent shall notify the Borrower of its receipt of the final
results of any such test promptly upon its receipt thereof and shall provide a
copy of such results and the related report to the Borrower promptly upon the
Borrower’s request.

 

(c)           Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act applicable to business
development companies. The Borrower will at all times, subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.

 

71

 



 



Section 5.13.         Calculation of Collateral Base. For purposes of this
Agreement, the “Collateral Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Eligible Portfolio Investment by (y) the applicable Collateral Advance
Rate; provided that:

 

(a)          the Collateral Advance Rate applicable to the aggregate Value of
all Eligible Portfolio Investments in their entirety shall be 0% at any time
when the Collateral Base is composed entirely of Eligible Portfolio Investments
issued by less than 15 different Portfolio Companies;

 

(b)          with respect to all Eligible Portfolio Investments issued by a
single Portfolio Company, the Collateral Advance Rate applicable to that portion
of the Value of such Eligible Portfolio Investments that exceeds either (i) 7.5%
of the Obligors’ Net Worth or (ii) 10% of the aggregate Value of all Eligible
Portfolio Investments included in the Collateral Base (for the avoidance of
doubt, the calculation of Value for purposes of this sub-clause (ii) shall be
made without taking into account any Collateral Advance Rate), shall be 0%;

 

(c)          if at any time the weighted average Risk Factor of all Eligible
Portfolio Investments in the Collateral Base (based on the fair value of such
Eligible Portfolio Investments) exceeds 2950, the Collateral Base shall be
reduced by removing Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent necessary to cause the weighted average Risk Factor of
all Eligible Portfolio Investments in the Collateral Base to be no greater than
2950 (subject to all other constraints, limitations and restrictions set forth
herein);

 

(d)          the portion of the Collateral Base attributable to Eligible
Portfolio Investments with a Risk Factor higher than 3490 shall not exceed 25%
of the Collateral Base and the Collateral Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 25% of the Collateral Base;

 

(e)          the portion of the Collateral Base attributable to Eligible
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities or First Lien Bank Loans shall not exceed 65% of the
Collateral Base and the Collateral Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 65% of the Collateral Base;

 

(f)          the portion of the Collateral Base attributable to Eligible
Portfolio Investments that are High Yield Securities and Mezzanine Investments
in the aggregate shall not exceed 20% of the Collateral Base and the Collateral
Base shall be reduced to the extent such portion would otherwise exceed 20% of
the Collateral Base;

 

(g)          if at any time the Weighted Average Leverage Ratio is greater than
4.5, the Collateral Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the Weighted Average Leverage Ratio to be no greater than 4.5 (subject to
all other constraints, limitations and restrictions set forth herein);

 

72

 

  

(h)          the portion of the Collateral Base attributable to Eligible
Portfolio Investments in the Largest Industry Classification Group shall not
exceed 25% of the Collateral Base and the Collateral Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 25% of the Collateral Base;

 

(i)          the portion of the Collateral Base attributable to Eligible
Portfolio Investments in any single Industry Classification Group (other than
the Largest Industry Classification Group) shall not exceed 15% of the
Collateral Base and the Collateral Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 15% of the Collateral Base;

 

(j)          if at any time the weighted average maturity of all Debt Eligible
Portfolio Investments (based on the fair value of such Eligible Portfolio
Investments to the extent included in the Collateral Base) exceeds five (5)
years, the Collateral Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the weighted average maturity of all Debt Eligible Portfolio Investments
included in the Collateral Base to be no greater than five (5) years (subject to
all other constraints, limitations and restrictions set forth herein);

 

(k)          the portion of the Collateral Base attributable to Debt Eligible
Portfolio Investments with a maturity greater than 7 years shall not exceed 15%
of the Collateral Base and the Collateral Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Collateral Base;

 

(l)          the portion of the Collateral Base attributable to PIK Obligations,
DIP Loans and Covenant-Lite Loans shall not exceed 20% of the Collateral Base
and the Collateral Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 20% of the Collateral Base;

 

(m)        if at any time the Weighted Average Fixed Coupon (after giving effect
to any Hedge Agreement) is less than the greater of (i) 8% and (ii) the
one-month LIBO Rate plus 4.5%, the Collateral Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Fixed Coupon to be at least
equal to the greater of (x) 8% and (y) LIBO Rate plus 4.5% (subject to all other
constraints, limitations and restrictions set forth herein); and

 

(n)        if at any time the Weighted Average Floating Spread (after giving
effect to any Hedge Agreement) is less than 4.5%, the Collateral Base shall be
reduced by removing Debt Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein).

 

73

 

  

For all purposes of this Section 5.13, all Portfolio Companies of Eligible
Portfolio Investments that are Affiliates of one another shall be treated as a
single Portfolio Company (unless such Portfolio Companies are Affiliates of one
another solely because they are under the common Control of the same private
equity sponsor or similar sponsor). In addition, as used herein, the following
terms have the following meanings:

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Collateral Advance Rate” means, as to any Eligible Portfolio Investment and
subject to adjustment as provided above, the following percentages with respect
to such Eligible Portfolio Investment; provided that the Collateral Advance Rate
applicable to any Existing Affiliate Investment (only to the extent such
Existing Affiliate Investment is also otherwise an Eligible Portfolio
Investment) shall be 67% of the Collateral Advance Rate otherwise applicable
thereto:

 

Eligible Portfolio Investment  Unquoted   Quoted  Cash and Cash Equivalents
(including Short Term U.S. Government Securities)   n/a    100% Long-Term U.S.
Government Securities   n/a    85% Performing First Lien Bank Loans   60%   70%
Performing Second Lien Bank Loans   50%   60% Performing High Yield Securities 
 45%   55% Performing Mezzanine Investments and Performing Covenant-Lite Loans 
 40%   50% Performing PIK Obligations and Performing DIP Loans   35%   40%

 

“Covenant-Lite Loan” means a Bank Loan that does not contain at least one
financial maintenance covenant that is either (a) a total debt to EBITDA ratio
of no more than 5.5 to 1.0 or (b) a fixed charge coverage ratio of at least 1.0
to 1.0.

 

74

 

  

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

 

“Defaulted Obligation” means any Investment in Indebtedness (i) as to which, (x)
a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the Portfolio Company under such Indebtedness which
is senior or pari passu in right of payment to such Indebtedness; (iii) as to
which the Portfolio Company under such Indebtedness or others have instituted
proceedings to have such Portfolio Company adjudicated bankrupt or insolvent or
placed into receivership and such proceedings have not been stayed or dismissed
or such Portfolio Company has filed for protection under Chapter 11 of the
United States Bankruptcy Code (unless, in the case of clause (ii) or (iii), such
debt is a DIP Loan, in which case it shall not be deemed to be a Defaulted
Obligation under such clause); (iv) as to which a default rate of interest has
been and continues to be charged for more than 120 consecutive days, or
foreclosure on collateral for such debt has been commenced and is being pursued
by or on behalf of the holders thereof; or (v) as to which the Borrower has
delivered written notice to the Portfolio Company declaring such Indebtedness in
default or as to which the Borrower otherwise exercises significant remedies
following a default.

 

“DIP Loan” means a Bank Loan that is originated after the commencement of a case
under Chapter 11 of the Bankruptcy Code by the Portfolio Company, which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code in such case (a
“Debtor”) organized under the laws of the United States or any state therein and
domiciled in the United States, the terms of which have been approved by an
order of a United States Bankruptcy court of competent jurisdiction, which order
provides that (a) such DIP Loan is secured by liens on otherwise unencumbered
property of the Debtor’s bankruptcy estate pursuant to Section 364(c)(2) of the
Bankruptcy Code, (b) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor's estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (c) such DIP Loan is secured
by junior liens on property of the Debtor’s bankruptcy estate already subject to
a lien encumbered assets (so long as such DIP Loan, including all interest and
fees accruing thereon, is a fully secured claim within the meaning of Section
506 of the Bankruptcy Code), or (iv) if the DIP Loan or any portion thereof is
unsecured, the repayment of such DIP Loan retains priority over all other
administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy Code;
provided that, (x) not more than 50% of the proceeds of such loan are used to
repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction and (y) in the case of the origination or
acquisition of any DIP Loan, the Borrower does not have knowledge that the order
set forth above is subject to any pending contested matter or proceeding (as
such terms are defined in the Federal Rules of Bankruptcy Procedure) or the
subject of an appeal or stay pending appeal.

 

75

 

 

“Existing Affiliate Investments” means the Portfolio Investments by any Obligor
as existing as of the Effective Date (and any follow-on investments by any
Obligor in the same Portfolio Companies) in (x) (i) Allied Cash Holdings LLC,
(ii) Applied Natural Gas Fuels, Inc., (iii) Bennu Glass, Inc., (iv) Velum Global
Credit Management LLC and (v) Geneva Wood Fuels LLC and (y) Aurora Flight
Sciences if any follow-on investments are made by Medley Capital LLC or any of
its Affiliates, or any entities advised by any of the foregoing, in Aurora
Flight Sciences.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien.

 

“Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a fixed rate.

 

“Floating Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a floating rate.

 

“High Yield Securities” means debt Securities (a) issued by public or private
Portfolio Companies, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments or Bank
Loans.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Bank Loan that is not a First Lien Bank Loan or a
Second Lien Bank Loan.

 

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory of such Portfolio Company and any of its subsidiaries that are
guarantors of such working capital facility; provided that (i) such Bank Loan
has a second priority lien on such accounts receivable and inventory, (ii) such
working capital facility is not secured by any other assets (other than a second
priority lien, subject to the first priority lien of the Bank Loan) and does not
benefit from any standstill rights or other agreements (other than customary
rights) with respect to any other assets and (iii) the maximum principal amount
of such working capital facility is not at any time greater than 10% (or, for
purposes of Section 5.13(e) only, 25%) of the aggregate enterprise value of the
Portfolio Company as determined by an Approved Third-Party Appraiser.

 

76

 

  

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment is not a Defaulted Obligation and does not
represent debt or Capital Stock of a Portfolio Company that has issued a
Defaulted Obligation.

 

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations and (b) are Performing.

 

“Performing DIP Loans” means DIP Loans that (a) are not PIK Obligations and (b)
are not Defaulted Obligations.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations and (b) are Performing.

 

“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations and (b) are Performing.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the Portfolio Company may be, added to the principal
balance of such obligation or otherwise deferred and accrued rather than being
paid in cash; provided that any such obligation shall not constitute a PIK
Obligation if it (a) is a fixed rate obligation and requires payment of interest
in cash on an at least semi-annual basis at a rate of not less than 8% per annum
or (b) is not a fixed rate obligation and requires payment of interest in cash
on an at least semi-annual basis at a rate of not less than 4.5% per annum in
excess of the applicable index.

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been (i)
on cash non-accrual, or (ii) amended or subject to a deferral or waiver the
effect of which is to (1) change the amount of previously required scheduled
debt amortization (other than by reason of earlier repayment thereof) or (2)
extend the tenor of previously required scheduled debt amortization, in each
case such that the remaining weighted average life of such Portfolio Investment
is extended by more than 20%; provided that no Existing Affiliate Investment
shall be deemed to be a Restructured Investment, unless either (A) such Existing
Affiliate Investment becomes a Defaulted Obligation after the Effective Date, or
(B) either of clause (i) or (ii) above are true with respect to such Existing
Affiliate Investment after the Effective Date. A DIP Loan shall not be deemed to
be a Restructured Investment, so long as it does not meet the conditions of the
definition of Restructured Investment.

 

77

 

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan)
that is entitled to the benefit of a first and/or second lien and first and/or
second priority perfected security interest on all or substantially all of the
assets of the respective borrower and guarantors obligated in respect thereof.
Second Lien Bank Loans shall include first lien term loans that are part of a
last out tranche (with the first out tranche entitled to priority with respect
to payments).

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or 5.12(b)(iii) (or pursuant to Section 5.12(b)(iii) of the
Revolving Credit Facility), as applicable.

 

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Collateral Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

 

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Collateral Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%.

 

78

 



 

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Collateral Base, the
leverage ratio (expressed as a number) for the Portfolio Company of such
Eligible Portfolio Investment through the tranche that includes the Borrower's
Eligible Portfolio Investment, by the fair value of such Eligible Portfolio
Investment as of such date and dividing such sum by the aggregate of the fair
values of all such Eligible Portfolio Investments and rounding the result up to
the nearest 0.01.

 

Article VI

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 6.01.         Indebtedness. The Borrower will not nor will it permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)          Indebtedness created hereunder or under any other Loan Document;

 

(b)          (i) Unsecured Shorter-Term Indebtedness (including any refinancing
or replacement thereof) in an aggregate principal amount not to exceed
$10,000,000 and (ii) Secured Longer-Term Indebtedness (including any refinancing
or replacement thereof), in each case, so long as (w) no Default exists at the
time of the incurrence, refinancing or replacement thereof, (x) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b), (d)
and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Covered Debt Amount does not
or would not exceed the Collateral Base then in effect, and (z) on the date of
incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent a Collateral Base Certificate as at such date demonstrating
compliance with (or a certification that the Borrower is in compliance with)
subclause (y) after giving effect to such incurrence, refinancing or
replacement.

 

(c)          Unsecured Longer-Term Indebtedness (including any refinancing or
replacement thereof), so long as (x) no Default exists at the time of the
incurrence, refinancing or replacement thereof and (y) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b), (d)
and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect;

 

79

 

 

(d)          Indebtedness of Financing Subsidiaries; provided that (i) on the
date that such Indebtedness is incurred (for clarity, with respect to revolving
loan facilities or staged advance loan facilities, “incurrence” shall be deemed
to take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) after giving effect to
the incurrence thereof and on the date of such incurrence Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) in the case of revolving loan facilities or staged advance loan
facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b), (d)
and (e).

 

(e)          (x) Other Permitted Indebtedness (other than Hedging Agreements
specifically provided for in the following clauses (y) and (z)) in an aggregate
principal amount not to exceed $10,000,000, (y) Hedging Agreements entered into
by Borrower or any Subsidiary (other than any Financing Subsidiary) in the
ordinary course of the Borrower’s financial planning and not for speculative
purposes, the net amount of which does not exceed $10,000,000 (the net amount
being determined, at any time, by the net amount such Person would be obligated
for under any Hedging Agreement as a result of a termination of such Hedging
Agreement), or (z) Hedging Agreements entered into by any Financing Subsidiary
in the ordinary course of such Financing Subsidiary’s financial planning and not
for speculative purposes;

 

(f)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(g)         obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)         Indebtedness of an Obligor to any other Obligor;

 

(i)          obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings; and

 

(j)          the Revolving Indebtedness.

 

For purposes of preparing the Collateral Base Certificate described in clause
(b) and (j) above, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Collateral Base Certificate most recently delivered by the Borrower to
the Administrative Agent pursuant to Section 5.01(d) or if an Unquoted
Investment is acquired after the delivery of the Collateral Base Certificate
most recently delivered, then the Value of such Unquoted Investment shall be the
lower of the cost of such Unquoted Investment and the Internal Value of such
Unquoted Investment; provided, that the Borrower shall reduce the Value of any
Eligible Portfolio Investment referred to in this sub-clause (B) to the extent
necessary to take into account any events of which the Borrower has knowledge
that adversely affect the value of such Eligible Portfolio Investment.

 

Section 6.02.         Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

80

 

  

(a)          any Lien on any property or asset of the Borrower existing on the
Effective Date and set forth in Schedule 3.11(b); provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries, and (ii) any such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(b)          Liens created pursuant to the Security Documents (including Liens
with respect to the Revolving Credit Facility, Liens securing Hedging Agreement
Obligations and Liens securing Secured Longer-Term Indebtedness incurred
pursuant to Section 6.01(b) (including Liens in favor of the “Designated
Indebtedness Holders” pursuant to the Guarantee and Security Agreement));

 

(c)          Liens on assets owned by Financing Subsidiaries;

 

(d)          Permitted Liens;

 

(e)          additional Liens securing Indebtedness not to exceed $3,000,000 in
the aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement; and

 

(f)          Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA.

 

Section 6.03.         Fundamental Changes. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution). The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries) to, acquire any business or property from, or capital
stock of, or be a party to any acquisition of, any Person, except for purchases
or acquisitions of Portfolio Investments and other assets in the normal course
of the day-to-day business activities of the Borrower and its Subsidiaries and
not in violation of the terms and conditions of this Agreement or any other Loan
Document. The Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets (including, without limitation, Cash, Cash Equivalents and Equity
Interests), whether now owned or hereafter acquired, but excluding (x) assets
(including Cash and Cash Equivalents but excluding Portfolio Investments) sold
or disposed of in the ordinary course of business of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries) (including to make
expenditures of cash in the normal course of the day-to-day business activities
of the Borrower and its Subsidiaries (other than the Financing Subsidiaries))
and (y) subject to the provisions of clauses (d) and (e) below, Portfolio
Investments.

 

81

 

  

Notwithstanding the foregoing provisions of this Section:

 

(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

 

(b)          any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)          any Subsidiary of the Borrower may be liquidated or dissolved;
provided that (i) in connection with such liquidation or dissolution, any and
all of the assets of such Subsidiary shall be distributed or otherwise
transferred to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower and (ii) the Borrower determines in good faith that such liquidation is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;

 

(d)          the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(e)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Collateral
Base;

 

(f)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary so long as
(i) prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Collateral Base and no Default exists and the Borrower delivers
to the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) either (x) the amount by which the Collateral Base exceeds the Covered
Debt Amount immediately prior to such release is not diminished as a result of
such release or (y) the Collateral Base immediately after giving effect to such
release is at least 120% of the Covered Debt Amount; and

 

(g)          the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year.

 

Section 6.04.         Investments. The Borrower will not, nor will it permit any
of its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)          operating deposit accounts with banks;

 

82

 

  

(b)         Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

 

(c)         Hedging Agreements entered into in the ordinary course of the
Borrower’s financial planning and not for speculative purposes;

 

(d)        Portfolio Investments by the Borrower and its Subsidiaries to the
extent such Portfolio Investments are permitted under the Investment Company Act
(to the extent such applicable Person is subject to the Investment Company Act)
and the Investment Policies;

 

(e)         Equity Interests in (or capital contribution to) Financing
Subsidiaries acquired after the Effective Date to the extent not prohibited by
Section 6.03(f);

 

(f)         Investments by any Financing Subsidiary (subject to the limitations
set forth in clause (e) of the definition of SBIC Subsidiary or clause (d) of
the definition of Structured Subsidiary, as applicable);

 

(g)        Investments in Cash and Cash Equivalents;

 

(h)        Investments described on Schedule 3.12(b) hereto; and

 

(i)          additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment, minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of any Investment be less than zero, and
provided further that the amount of any Investment shall not be reduced by
reason of any write-off of such Investment, nor increased by way of any increase
in the amount of earnings retained in the Person in which such Investment is
made that have not been dividended, distributed or otherwise paid out).

 

Section 6.05.         Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries (other than the Financing Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that:

 

(a)         the Borrower may declare and pay dividends with respect to the
Equity Interests of the Borrower payable solely in additional shares of the
Borrower’s common stock;

 

83

 

 

(b)          the Borrower may declare and pay dividends and distributions in
either case in cash or other property (excluding for this purpose the Borrower’s
common stock) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed the higher of (x) the net
investment income of the Borrower for the applicable fiscal year determined in
accordance with GAAP and as specified in the financial statements of the
Borrower for such fiscal year and (y) 115% of the amounts that are required to
be distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a regulated investment company for any
such taxable year, (ii) reduce to zero for any such taxable year its liability
for federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (z) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero its liability for federal excise taxes for
any such calendar year imposed pursuant to Section 4982 of the Code (or any
successor thereto) (such higher amount of (x) and (y), the “Required Payment
Amount”), provided that, if at the time of any such dividend or distribution,
(i) no Default or Event of Default shall have occurred or be continuing and (ii)
the Covered Debt Amount does not exceed 85% of the Collateral Base calculated on
a pro forma basis after giving effect to any such dividends and distributions,
then such dividends and distributions may be in amounts not to exceed 125% of
the Required Payment Amount; and

 

(c)          the Subsidiaries of the Borrower may declare and pay Restricted
Payments to the Borrower or any Subsidiary Guarantor; and

 

(d)          the Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of the
Investment Advisor or the Borrower or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Investment Advisor or the Borrower or any of its Subsidiaries,
in an aggregate amount not to exceed $500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $1,000,000 in any calendar year.

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

Section 6.06.         Certain Restrictions on Subsidiaries. The Borrower will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to enter
into or suffer to exist any indenture, agreement, instrument or other
arrangement (other than the Loan Documents) that prohibits or restrains, in each
case in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property, except for
any prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b), (c) or (j), (ii) any Indebtedness permitted under Section
6.01(e) secured by a Lien permitted under Section 6.02(e) provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien and (iii) any Indebtedness permitted under Section
6.01(f) or (g) secured by a Permitted Lien; provided that such prohibitions and
restraints are applicable by their terms only to the assets that are subject to
such Lien.

 

Section 6.07.         Certain Financial Covenants.

 

(a)          Minimum Stockholder’s Equity. The Borrower will not permit
Stockholders’ Equity as of the last day of any fiscal quarter of the Borrower to
be less than the greater of (i) 55% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and (ii) the
sum of (x) $210,830,000 plus (y) 50% of the aggregate net proceeds of all sales
of Equity Interests by the Borrower and its Subsidiaries after the Effective
Date (other than the proceeds of sales of Equity Interests by and among the
Borrower and its Subsidiaries).

 

84

 

  

(b)          Asset Coverage Ratio. The Borrower will not permit the Asset
Coverage Ratio to be less than 2.25 to 1 at any time.

 

(c)          Consolidated Interest Coverage Ratio. The Borrower will not permit
the Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the
last day of any fiscal quarter of the Borrower.

 

(d)          Liquidity Test The Borrower will not permit the aggregate Value of
the Eligible Portfolio Investments that can be converted to Cash in fewer than
10 Business Days without more than a 5% change in price to be less than 10% of
the Covered Debt Amount for more than 30 Business Days during any period when
the Adjusted Covered Debt Balance is greater than 90% of the Adjusted Collateral
Base.

 

(e)          Obligors’ Net Worth Test. The Borrower will not permit the
Obligors’ Net Worth to be less than $175,000,000 at any time.

 

Section 6.08.         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except (i)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05, (v)
the transactions provided in the Affiliate Agreements as the same may be amended
in accordance with Section 6.11(b) or (vi) existing transactions with Affiliates
as set forth in Schedule 6.08.

 

Section 6.09.         Lines of Business. The Borrower will not, nor will it
permit any of its Subsidiaries to, engage to any material extent in any business
other than in accordance with its Investment Policies.

  

Section 6.10.         No Further Negative Pledge. The Borrower will not, and
will not permit any of its Subsidiaries (other than Financing Subsidiaries) to,
enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Obligor to create, incur, assume or suffer to exist any Lien
upon any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents, the Revolving Credit Facility and all
documents related thereto and documents with respect to Indebtedness permitted
under Section 6.01(b); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Guarantee and Security Agreement) prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; and (d) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.

  

85

 



 

Section 6.11.         Modifications of Indebtedness and Affiliate Agreements.
The Borrower will not, and will not permit any of its Subsidiaries (other than
Financing Subsidiaries) to, consent to any modification, supplement or waiver
of:

 

(a)          any of the provisions of any agreement, instrument or other
document evidencing or relating to Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that would
result in such Indebtedness not meeting the requirements of the definition of
“Secured Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” or
“Unsecured Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless, in the case of Unsecured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement);

 

(b)          any of the Affiliate Agreements, unless such modification,
supplement or waiver is not materially less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the collateral concentration rates
and/or modifications to the interest rate, fees or other pricing terms; provided
that no such amendment, restatement or modification shall, unless Borrower
complies with the terms of Section 5.08(a)(i) hereof, cause a Financing
Subsidiary to fail to be a “Financing Subsidiary” in accordance with the
definition thereof.

 

86

 

 

Section 6.12.         Payments of Other Longer-Term Indebtedness. The Borrower
will not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness (other than (i) the refinancing of Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness with Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness permitted under Section 6.01,
or (ii) with the proceeds of any issuance of Equity Interests, in each case to
the extent not required under the Revolving Credit Facility to be used to prepay
Revolving Loans), except for (a) regularly scheduled payments of interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that:
(w) the conversion features into Permitted Equity Interests under convertible
notes; (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests; and (y) any cash payment on account of interest
on such convertible notes made by the Borrower in respect of such triggering
and/or settlement thereof, shall be permitted under this clause (a)), or
(b) payments and prepayments of Secured Longer-Term Indebtedness required to
comply with requirements of Section 2.08(b).

 

Section 6.13.         Modification of Investment Policies. Other than with
respect to Permitted Policy Amendments, the Borrower will not amend, supplement,
waive or otherwise modify in any material respect the Investment Policies as in
effect on the Effective Date.

 

Section 6.14.         SBIC Guarantee. The Borrower will not, nor will it permit
any of its Subsidiaries to, cause or permit the occurrence of any event or
condition that would result in any recourse to any Obligor under any Permitted
SBIC Guarantee.

 

Article VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)          the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.08(b) or
(c)) when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

87

 

  

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.01(e), Section 5.02(a),
Section 5.03 (with respect to the Borrower’s and its Subsidiaries’ existence
only, and not with respect to the Borrower’s and its Subsidiaries’ rights,
licenses, permits, privileges or franchises), Sections 5.08(a) or (b), Section
5.10, Section 5.12(c) or in Article VI or any Obligor shall default in the
performance of any of its obligations contained in Section 7 of the Guarantee
and Security Agreement or (ii) Section 5.01(f) or Sections 5.02(b), (c) or (d)
and, in the case of this clause (ii), such failure shall continue unremedied for
a period of five or more days after the Borrower has knowledge of such failure;

 

(e)          the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

 

(f)          the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace period;

 

(g)          any event or condition occurs that (i) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, unless, in the case of this clause (ii), such event or condition is no
longer continuing or has been waived in accordance with the terms of such
Material Indebtedness such that the holder or holders thereof or any trustee or
agent on its or their behalf are no longer enabled or permitted to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion or redemption event provided such conversion or redemption is settled
only with Permitted Equity Interests.

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

88

 

 

(i)          the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)          the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any of
its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment;

 

(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          an Investment Advisor Departure Event shall occur;

 

(n)          a Change in Control shall occur;

 

(o)          any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

(p)          the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except to the extent that any such loss of perfection results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Collateral Agreement;

 

(q)          except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

 

89

 

  

(r)          the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate any obligation to make Loans to
the Borrower, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event
described in clause (h) or (i) of this Article, the obligation to make Loans to
the Borrower shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Article VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01.         Appointment of the Administrative Agent. Each of the
Lenders hereby irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

Section 8.02.         Capacity as Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

90

 

 

Section 8.03.         Limitation of Duties; Exculpation. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.04.         Reliance. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 8.05.         Sub-Agents. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

91

 

 

Section 8.06.         Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Section 8.07.         Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08.         Modifications to Loan Documents. Except as otherwise
provided in Section 9.02(b) or 9.02(c) with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Loan Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.

 

92

 



 

Article IX

MISCELLANEOUS

 

Section 9.01.         Notices; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or (to the extent permitted by Section
9.01(b)) e-mail, as follows:

 

(i)          if to the Borrower, to it at:

 

Medley Capital Corporation
375 Park Ave, Suite 3304
New York, NY 10152

Attention: Richard Allorto

Telecopy Number: (212) 759-0091

Direct Telephone: (646) 465-7898
Main Telephone: (212) 759-0777

E-mail: rallorto@medleycapital.com

 

with a copy to (which shall not
constitute notice):

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599



(ii)         if to the Administrative Agent, to it at:

 

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019
Attention: Mark LaGreca
Telecopy Number: (646) 424 - 8223

Telephone Number: (646) 815 - 3682

 

with a copy to (which shall not
constitute notice):

 

ING Capital LLC

1325 Avenue of the Americas

 

93

 

 

New York, New York 10019
Attention: Patrick Frisch
Telecopy Number: (646) 424-6919

Telephone Number: (646) 424-6912

 

with a copy to (which shall not
constitute notice):



Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990
Telephone Number: (212) 373-3005

 

(iii)        if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.04 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

94

 

  

(c)          Documents to be Delivered under Sections 5.01 and 5.12(a). For so
long as a Debtdomain™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

 

Section 9.02.         Waivers; Amendments.

 

(a)          No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.16, no such agreement
shall

 

(i)          increase the obligation of any Lender to provide Loans hereunder
without the written consent of such Lender,

 

(ii)         reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby,

 

(iii)        postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable to a Lender hereunder, or
reduce the amount or waive or excuse any such payment, or postpone the scheduled
date of expiration of any obligation to provide Loans hereunder, without the
written consent of each Lender affected thereby,

 

95

 

  

(iv)        change Section 2.15(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments, or making of disbursements, required thereby
without the written consent of each Lender affected thereby,

 

(v)         change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or

 

(vi)        permit the assignment or transfer by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the aggregate outstanding principal
amount of the Loans will be required for (A) any change adverse to the Lenders
affecting the provisions of this Agreement relating to the Collateral Base
(including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents (subject to Section 9.02(c)(ii)).

 

96

 

 

(c)          Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guaranty and Security Agreement, and the
Liens granted under the Guaranty and Security Agreement may not be spread to
secure any additional obligations (including any increase in Loans hereunder and
in Revolving Loans under the Revolving Credit Facility, but excluding any such
increase pursuant to (x) a Term Loan Increase under Section 2.06(f) and/or (y) a
“Commitment Increase” permitted under the Revolving Credit Facility to an amount
such that immediately after giving effect to such increase(s), the sum of (i)
the total Revolving Commitments of all of the Revolving Lenders under the
Revolving Credit Facility and (ii) the aggregate outstanding principal amount of
the Loans as of such Term Loan Increase Date is not greater than the lesser of
(x) 100% of the Obligors’ Net Worth at such date and (y) $400,000,000) except to
the extent otherwise contemplated by the Guaranty and Security Agreement or
except pursuant to an agreement or agreements in writing entered into by the
Borrower, and by the Collateral Agent with the consent of the Required Lenders,
provided that, subject to Section 2.16, (i) without the written consent of the
holders of not less than two-thirds of the aggregate outstanding principal
amount of the Loans, no waiver, amendment or modification to the Guaranty and
Security Agreement shall (A) release any Obligor representing more than 10% of
the Stockholder’s Equity of the Borrower from its obligations under the Security
Documents, (B) release any guarantor representing more than 10% of the
Stockholder’s Equity of the Borrower under the Guarantee and Security Agreement
from its guarantee obligations thereunder, or (C) amend the definition of
“Collateral” under the Security Documents (except to add additional collateral)
and (ii) without the written consent of each Lender, no such agreement shall (W)
release all or substantially all of the Obligors from their respective
obligations under the Security Documents, (X) release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, (Y) release all or substantially all of
the guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, or (Z) alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to the collateral security provided
thereby; except that no such consent described in clause (i) or (ii) above shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, or otherwise in accordance with Section 9.15.

 

(d)          Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the aggregate outstanding principal amount of the Loans”, the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Borrower shall
have the right, at its sole cost and expense, to replace each such
Non-Consenting Lender or Lenders with one or more replacement Lenders pursuant
to Section 2.17(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

 



97

 



 

Section 9.03.         Expenses; Indemnity; Damage Waiver.



 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of up to one counsel for the Administrative Agent and
the Collateral Agent collectively (other than the allocated costs of internal
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including,
subject to the last sentence of this clause (a), all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable documented and out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iii) and all
reasonable documented and out-of-pocket costs, expenses, taxes, assessments and
other charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein. Unless an Event of Default has occurred and
is continuing, the Borrower shall not be responsible for the reimbursement of
any fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to Section 5.12(b)(iii) in excess of (x) $50,000 minus (y)
reimbursement of fees, costs and expenses of the Revolving Independent Valuation
Provider incurred pursuant to Section 5.12(b)(iii) of the Revolving Credit
Facility in the aggregate incurred for all such fees, costs and expenses in any
12-month period (the “IVP Supplemental Cap”).

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including, without
limitation, any arrangement entered into with an Independent Valuation
Provider), (ii) any Loan or the use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

98

 

 

(c)          Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so) or to the extent that the fees, costs and expenses of the Independent
Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed the IVP
Supplemental Cap for any 12-month period (provided that prior to incurring
expenses in excess of the IVP Supplemental Cap, the Administrative Agent shall
have afforded the Lenders an opportunity to consult with the Administrative
Agent regarding such expenses), each Lender severally agrees to pay to the
Administrative Agent, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

 

(d)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of; this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

Section 9.04.         Successors and Assigns.

  

(a)          Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)          Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

 

(A)         the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and (ii)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and

 

99

 

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment by a Lender to an
Affiliate of a Lender with prior written notice by such Lender to the
Administrative Agent.

 

(ii)         Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
obligation to make any Loans or funded Loans, the amount of the obligation or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)         each partial assignment of an obligation to make any Loans or funded
Loans shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to Section
2.17(b)); and

 

(D)         the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(iii)        Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 

100

 

  

(c)          Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the obligations to make Loans,
principal amount and “stated interest” for tax purposes of the Loans owing to
each Lender pursuant to the terms hereof from time to time (the “Registers” and
each individually, a “Register”). The entries in the Registers shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Registers
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Registers shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)          Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)          Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.12 (or any other increased costs protection provision),
2.13 or 2.14. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the obligation of the Granting Lender to provide
Loans hereunder to the same extent, and as if, such Loan were made by the
Granting Lender.

 

101

 

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(f)          Participations. Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its obligations to make Loans or funded Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
and the other Loan Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(d) as though it were
a Lender hereunder.

 

(g)          Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

 

102

 

  

(h)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)          No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Loan held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender, or (ii) assign any interest in any Loan held by it
hereunder to a natural person or to any Person known by such Lender at the time
of such assignment to be a Defaulting Lender, a Subsidiary of a Defaulting
Lender or a Person who, upon consummation of such assignment would be a
Defaulting Lender.

 

Section 9.05.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.

 

Section 9.06.         Counterparts; Integration; Effectiveness; Electronic
Execution.



 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

103

 

  

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application

 

Section 9.09.         Governing Law; Jurisdiction; Etc.

  

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

104

 

  

(c)          Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.10.         WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.         Judgment Currency. This is a loan transaction in which the
specification of Dollars and payment in New York City is of the essence, and
Dollars shall be the currency of account in all events relating to Loans. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transfer to New York City under normal banking
procedures does not yield the amount of Dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder into another currency (the “Other Currency”), the rate of
exchange that shall be applied shall be the rate at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under any
other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
Other Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in Dollars,
the amount (if any) by which the sum originally due to such Entitled Person in
Dollars hereunder exceeds the amount of Dollars so purchased and transferred.

 



105

 



 

Section 9.12.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.         Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

 

(b)          Confidentiality. Each of the Administrative Agent (including in its
capacity as the Collateral Agent) and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) to any lender under the Revolving Credit Facility and the
administrative agent and collateral agent for such lenders (subject, in each
case, to an agreement containing provisions substantially the same as those of
this Section (which may include the Revolving Credit Facility if it contains
confidentiality provisions substantially the same as those of this Section)),
(h) with the consent of the Borrower, (i) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Loans, (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Loans, (j) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, or (k) in
connection with the Lenders’ right to grant security interest pursuant to
Section 9.04(h) to the Federal Reserve Bank or any other central bank, or
subject to an agreement containing provisions substantially the same as those of
this Section, to any other pledgee or assignee pursuant to Section 9.04(h).

 

106

 

  

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.14.         USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act.

 

Section 9.15.         Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

  

[Signature pages follow]

 

107

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

  

  MEDLEY CAPITAL CORPORATION         By:                   Name:       Title:  

 

[Signature Page to the Credit Agreement]

  

 

 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender         By:            
      Name:       Title:  

 

[Signature Page to the Credit Agreement]

  

 

 

 

  Goldman Sachs Bank USA, as a Lender         By:                   Name:      
Title:  

 

[Signature Page to the Credit Agreement]

 

 

 

 

  ONEWEST BANK, FSB, as a Lender         By:                   Name:      
Title:  

  

[Signature Page to the Credit Agreement]

 

 

 

 

  DORAL BANK, as a Lender         By:                   Name:       Title:  

 

[Signature Page to the Credit Agreement]

 

 

 

 

  EVERBANK COMMERCIAL FINANCE, INC., as a Lender         By:                  
Name:       Title:  

 

[Signature Page to the Credit Agreement]

 



 

 

 



Schedule 1.01(a)

Approved Dealers and Approved Pricing Services

  

APPROVED DEALERS

 

BNP Paribas Securities Corp.

Banc of America Securities LLC

Barclays Capital Inc.

BMO Capital Markets

BofA Distributors, Inc.

BTIG LLC

Cantor Fitzgerald & Co.

Citigroup Global Markets Inc.

Citicorp Securities Services, Inc.

Courtview Capital

Credit Agricole

Credit Suisse Securities (USA) LLC

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

FBR Capital Markets & Co.

Fidelity Brokerage Services LLC

Gleacher & Co. Securities Inc.

Global Hunter Securities LLC

Goldman, Sachs & Co.

Guggenheim Securities LLC

HSBC Securities (USA) Inc.

Imperial Capital LLC

ING Financial Markets LLC

Jeffries & Company, Inc.

J.P. Morgan Securities Inc.

Knight Capital Americas LP

Lazard Freres & Co. LLC

Macquarie Capital USA Inc.

Merrill Lynch Government Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mitsubishi UFJ Securities USA Inc.

Mizuho Securities USA Inc.

Morgan Stanley & Co. Incorporated

Morgan Stanley Smith Barney

Nomura Securities International, Inc.

RBC Capital Markets

RBS Securities Inc.

Scotia Bank

UBS Financial Services Inc.

UBS Securities LLC

 

 

 

 

Wells Fargo Advisors, LLC

Wells Fargo Securities, LLC

Wells Fargo Investments, LLC

 

APPROVED PRICING SERVICES

 

Bloomberg

FT Interactive Data Corporation
International Data Corporation

Loan Pricing Corporation

Markit

 



 

 

 

Schedule 1.01(b)

 

Loans

 

[see attached]

 



 

 



 

Schedule 1.01(c)

 

Risk Factors

 

Bond Default
Rating1   Risk Factor   One Year
Expected
Default
Frequency   Five Year
Expected
Default
Frequency Aaa   1         Aa1   10         Aa2   20         Aa3   40         A1
  70         A2   120         A3   180         Baa1   260         Baa2   360    
    Baa3   610         Ba1   940         Ba2   1350         Ba3   1766        
B1   2220         B2   2720         B3   3490         Caa-C   4770   Less than
or equal to 11.62%   Less than or equal to 27.05% Caa-C   6500   Greater than
11.62% but less than or equal to 26%   Greater than 27.05% but less than or
equal to 48.75% Ineligible   N/A   Greater than 26%   Greater than 48.75%

 



 



1The Bond Default Rating used from RiskCalc should be the LOWER of the 1-year or
5-year rating outputs.

 

 

 



  

Schedule 1.01(d)

 

Eligibility Criteria

 

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

1)(x) if an Investment in Indebtedness, such Portfolio Investment is evidenced
by an original promissory note registered in the name of an Obligor and (y) all
documentation evidencing or otherwise relating to such Portfolio Investment has
been duly authorized and executed, is in full force and effect and is the legal,
binding and enforceable obligation of the parties thereto;

 

2)such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed in all material respects in accordance with the
Investment Policies;

 

3)if the Portfolio Company of such Portfolio Investment is a “Debtor” (as
defined in the definition of “DIP Loan”) and such Portfolio Investment is a Bank
Loan, such Portfolio Investment meets the other criteria set forth in the
definition of DIP Loan;

 

4)such Portfolio Investment is Transferable (as defined below);

 

5)such Portfolio Investment has been assigned a Risk Factor Rating and the
corresponding Risk Factor is not greater than 6500;

 

6)such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment;

 

7)the Portfolio Company of such Portfolio Investment does not at any time have
total leverage in excess of 6.0x, as calculated by the Borrower in a
commercially reasonable manner;

 

8)the Portfolio Company of such Portfolio Investment satisfies at least two of
the following three conditions at all times: (i) a trailing 24-month EBITDA of
at least $8,000,000 as calculated by the Borrower in a commercially reasonable
manner, (ii) a total leverage ratio (based on trailing 12-month EBITDA) of less
than 5.5x as calculated by the Borrower in a commercially reasonable manner, or
(iii) a loan (through the Borrower’s or Obligor’s exposure) to enterprise value
ratio of not more than 65%, where enterprise value shall be the value determined
by the Approved Third-Party Appraiser in its most recent valuation report
provided in connection with such Portfolio Investment (except that, prior to the
delivery of the first valuation report of the Approved Third Party Appraiser to
be delivered after the Borrower's acquisition of such Portfolio Investment, if
such Portfolio Investment is acquired by the Borrower in connection with or at
the time of an applicable transaction involving the equity of the related
Portfolio Company, the enterprise value of such Portfolio Company may be imputed
from such transaction by the Borrower in a commercially reasonable manner);

 

9)other than the Existing Affiliate Investments and the existing investment in
Aurora Flight Sciences, such Portfolio Investment does not represent an
Investment in any Portfolio Company in which Medley Capital LLC or any of its
Affiliates, or any entities advised by any of the foregoing, holds any
Investment other than an Investment that is in the same class as such Portfolio
Investment and is (a) made in accordance with the requirements of an effective
SEC exemptive order allowing such co-investment or joint follow-on investment or
(b) made in compliance with any of the Massachusetts Mutual Life Insurance Co.,
SEC No-Action Letter (pub. avail. June 7, 2000), other interpretative guidance
issued by the SEC or the Investment Company Act;

 

 

 

  

10)such Portfolio Investment does not represent an Investment in any Financing
Subsidiary, Structured Finance Obligations or Finance Leases, investment fund,
or similar off balance sheet financing vehicle;

 

11)(x) such Portfolio Investment is owned by the Borrower or any Obligor, free
and clear of any Liens and the Collateral Agent has a first priority, perfected
security interest in the Portfolio Investment (subject to no other Liens other
than any Eligible Liens), (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding all documents evidencing or otherwise
relating to such Portfolio Investment (which may be copies, except as required
by clause (x) of paragraph (1) above) and (z) the other steps relating to such
Portfolio Investment set forth in Section 5.08 and in the Guarantee and
Collateral Agreement have been taken;

 

12)such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws, rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
Patriot Act);

 

13)such Portfolio Investment is denominated and payable only in Dollars and the
Portfolio Company of such Portfolio Investment is organized under the laws of
the United States or any state or Commonwealth thereof (including the District
of Columbia) and is domiciled in the United States, and its principal operations
and any property or other assets of the Portfolio Company thereunder pledged as
collateral are primarily located in the United States; provided that the
investment in Water Capital USA, Inc. as existing as of the Effective Date shall
not be excluded as an Eligible Portfolio Investment if such exclusion is based
solely on this paragraph 13;

 

14)such Portfolio Investment, if an Investment in Indebtedness, bears interest
which is due and payable no less frequently than semi-annually and provides for
a fixed amount of principal payable on a scheduled payment date and or at
maturity, and does not have a final maturity greater than 10 years;

 

15)such Portfolio Investment includes a contractual provision requiring all
payments to be made without set off, defense or counterclaim, and does not
include a contractual provision granting rights of rescission, set off,
counterclaim or defense in favor of the Portfolio Company in respect of such
Portfolio Investment, and no material dispute has been asserted with respect to
such Portfolio Investment;

 

16)such Portfolio Investment is not (x) secured primarily by a mortgage, deed of
trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

 

17)such Portfolio Investment does not represent a consumer obligation
(including, without limitation, a mortgage loan, auto loan, credit card loan or
personal loan); provided that the investment in Allied Cash Holdings LLC as
existing as of the Effective Date shall not be excluded as an Eligible Portfolio
Investment if such exclusion is based solely on this paragraph 17. For clarity,
the Borrower’s investments in Velum Global Credit Management, LLC shall not be
Eligible Portfolio Investments;

 

 

 

  

18)no payment in respect of such Portfolio Investment, if an Investment in
Indebtedness is subject to withholding in respect to taxes of any nature, unless
the Portfolio Company is required to make customary and market-based gross-up
payments on an after tax basis for the full amount of such tax;

 

19)such Portfolio Investment is not a derivative instrument;

 

20)the Portfolio Company of such Portfolio Investment (or an agent on its
behalf) is required to make payments directly into an account of the Borrower or
any Obligor over which the Collateral Agent has “control” (within the meaning of
Section 9-104 of the Uniform Commercial Code) and no other Person’s assets are
commingled in such account;

 

21)no Person acting as administrative agent, collateral agent or in a similar
capacity shall be an Affiliate of the Borrower unless such Person is an Obligor;
provided that this paragraph 21 shall not apply to any Existing Affiliate
Investment if and for so long as the agent for such Existing Affiliate
Investment has executed and delivered a letter to the Administrative Agent
agreeing to cause all cash and other proceeds of such Existing Affiliate
Investment received by such agent to be deposited within one (1) Business Day
after receipt into a Control Account;

 

22)in the case of any Existing Affiliate Investment and the existing investment
in Aurora Flight Sciences existing on the Effective Date, neither such
Investment nor any Investment in the same Portfolio Company held by Medley
Capital LLC or any of its Affiliates, or any entities advised by any of the
foregoing, has been increased amended, modified or otherwise restructured after
the Effective Date, except for any follow-on Investment made after the Effective
Date in the same Portfolio Company that has been made (i) for the purpose of
facilitating the growth of such Portfolio Company and not to avert a default
under any existing investment, (ii) on substantially similar terms as the
existing investment of the same investor, (iii) in compliance with BDC
regulations, and (iv) in a manner that would not be adverse to any existing
Eligible Portfolio Investment in such Portfolio Company; and

 

23)if such Portfolio Investment is a Bank Loan and the Portfolio Company of such
Portfolio Investment has issued a Permitted Prior Working Capital Lien, the
Borrower has delivered to the Administrative Agent a written valuation report of
an Approved Third-Party Appraiser determining the enterprise value of such
Portfolio Company to be used for purposes of the conditions outlined in clause
(iii) of the definition of Permitted Prior Working Capital Lien.

 

For purposes of paragraph (4) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

 

(i)          the applicable Obligor may create a security interest in or pledge
all of its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and

 

 

 

 

(ii)         such Portfolio Investment (and all documents related thereto)
contains no provision that directly or indirectly restricts the assignment of
such Obligor’s, or any assignee of Obligor’s, rights under such Portfolio
Investment (including any requirement that the Borrower maintain a minimum
ownership percentage of such Portfolio Investment); provided that, such
Portfolio Investment may contain the following restrictions on customary and
market based terms: (a) restrictions pursuant to which assignments may be
subject to the consent of the obligor or Portfolio Company or agent under the
Portfolio Investment so long as the applicable provision also provides that such
consent may not be unreasonably withheld, (b) restrictions on transfer to
parties that are not ‘eligible assignees’ within the customary and market based
meaning of the term, and (c) restrictions on transfer to the applicable obligor
or Portfolio Company under the Portfolio Investment or its equity holders or
financial sponsor entities.

 



 

 



 

Schedule 3.11(a)

 

Material Agreements

 

Senior Notes Indenture, dated as of February 7, 2012, between Medley Capital
Corporation

and U.S. Bank National Association, as Trustee. Outstanding balance is
$40,000,000.

 

Senior Secured Revolving Credit Agreement, dated as of August 4, 2011, by and
among Medley Capital Corporation, the lenders party thereto and ING Capital LLC
(as amended by Amendment No. 1, dated as of the date hereof). Outstanding
balance is $0.

 

Senior Secured Term Loan Credit Agreement, dated as of August 31, 2012, by and
among Medley Capital Corporation, the lenders party thereto and ING Capital LLC.
Outstanding balance is $55,000,000.

 



 

 

 

Schedule 3.11(b)

 

Liens

 

Medley Capital Corporation

 

Lien related to the Senior Secured Revolving Credit Agreement, dated as of
August 4, 2011, by and among Medley Capital Corporation, the lenders party
thereto and ING Capital LLC (as amended by Amendment No. 1, dated as of the date
hereof), filed on August 4, 2011, Initial Filing No. 2011 3025643.

 

Lien related to the Senior Secured Term Loan Credit Agreement, dated as of the
date hereof, by and among Medley Capital Corporation, the lenders party thereto
and ING Capital LLC.

  

MOF I BDC LLC

 

Lien related to the Senior Secured Revolving Credit Agreement, dated as of
August 4, 2011, by and among Medley Capital Corporation, the lenders party
thereto and ING Capital LLC (as amended by Amendment No. 1, dated as of the date
hereof), filed on August 4, 2011, Initial Filing No. 2011 3025478.

 

Lien related to the Senior Secured Term Loan Credit Agreement, dated as of the
date hereof, by and among Medley Capital Corporation, the lenders party thereto
and ING Capital LLC.

 



 

 

 

Schedule 3.12(a)

 

Subsidiaries

 

Subsidiary   Jurisdiction   Persons holding ownership interest   Nature of
Ownership
Interest MOF I BDC LLC   DE   Borrower   100% Membership Interests Medley SBIC,
LP   DE   Borrower   100% Limited Partnersip Interest Medley SBIC GP, LLC   DE  
Borrower   100% Membership Interests

 



 

 

 

Schedule 3.12(b)

 

Investments

 

Accounts:

U.S. Bank, N.A.

Minneapolis, MN

ABA# 091-000-022

DDA Acct # 1047-9061-7617 (main account number)

Sub-Accounts:

Deal Account: 145637 -700

MOF I BDC LLC: 145637 -701

Expense Account: 145637-100

 

Other Investments: None

 



 

 

 

Schedule 6.08

 

Certain Affiliate Transactions

 

·Fee Waiver Agreement between Medley Capital Corporation and MCC Advisors LLC,
dated January 19, 2011

 

·Registration Rights Agreement between Medley Capital Corporation and MCC
Advisors LLC, dated January 19, 2011

 

·License Agreement between Medley Capital LLC, Medley Capital Holdings LLC,
Medley Capital BDC LLC, MOF I BDC LLC and MCC Advisors LLC dated May 26, 2010

 



 

